Exhibit 10.1

Execution Copy

GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of January 1, 2018

 

 

THE COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH COMPANY INTERESTS
MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY SET FORTH
HEREIN.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1    

Section 1.01

   Definitions      1  

ARTICLE II ORGANIZATIONAL MATTERS

     10    

Section 2.01

   Formation of Company      10    

Section 2.02

   Limited Liability Company Agreement      11    

Section 2.03

   Name      11    

Section 2.04

   Purpose      11    

Section 2.05

   Principal Office; Registered Office      11    

Section 2.06

   Term      11    

Section 2.07

   No State-Law Partnership      11  

ARTICLE III MEMBERS; UNITS; CAPITALIZATION

     12    

Section 3.01

   Members      12    

Section 3.02

   Units      12    

Section 3.03

   Incentive Plans      13    

Section 3.04

   Common Stock and Other Issuances      15    

Section 3.05

   Acquisition of Units      16    

Section 3.06

   Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units      17    

Section 3.07

   Negative Capital Accounts      18    

Section 3.08

   No Withdrawal      18    

Section 3.09

   Loans From Members      18    

Section 3.10

   Repurchase or Redemption of Parent Equity Securities      18    

Section 3.11

   Parent Right to Purchase Company Interests      18    

Section 3.12

   Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan      19  

ARTICLE IV DISTRIBUTIONS

     19    

Section 4.01

   Distributions      19    

Section 4.02

   Restricted Distributions      20  

ARTICLE V CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

     20    

Section 5.01

   Capital Accounts      20    

Section 5.02

   Allocations      21    

Section 5.03

   Regulatory Allocations      21    

Section 5.04

   Tax Allocations      23    

Section 5.05

   Indemnification and Reimbursement for Payments on Behalf of a Member      23
 



--------------------------------------------------------------------------------

ARTICLE VI MANAGEMENT

     24    

Section 6.01

   Authority of Managing Member      24    

Section 6.02

   Actions of the Managing Member      25    

Section 6.03

   Resignation; No Removal      25    

Section 6.04

   Vacancies      25    

Section 6.05

   Transactions Between the Company, the Managing Member and Affiliates      25
   

Section 6.06

   Reimbursement for Expenses      25    

Section 6.07

   Delegation of Authority      26    

Section 6.08

   Limitation of Liability of Managing Member      26    

Section 6.09

   Investment Company Act      27    

Section 6.10

   Outside Activities of the Managing Member      27  

ARTICLE VII RIGHTS AND OBLIGATIONS OF MEMBERS

     27    

Section 7.01

   Limitation of Liability and Duties of Members      27    

Section 7.02

   Lack of Authority      28    

Section 7.03

   No Right of Partition      28    

Section 7.04

   Indemnification      28    

Section 7.05

   Members Right to Act      31    

Section 7.06

   Inspection Rights      31  

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

     32    

Section 8.01

   Records and Accounting      32    

Section 8.02

   Fiscal Year      32  

ARTICLE IX TAX MATTERS

     32    

Section 9.01

   Preparation of Tax Returns      32    

Section 9.02

   Tax Controversies      33    

Section 9.03

   Member Tax Matters      33  

ARTICLE X RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

     34    

Section 10.01

   Transfers by Members      34    

Section 10.02

   Permitted Transfers      34    

Section 10.03

   Restricted Units Legend      34    

Section 10.04

   Transfer      35    

Section 10.05

   Drag Along Rights and Tag Along Rights      35    

Section 10.06

   Assignee’s Rights      37    

Section 10.07

   Assignor’s Rights and Obligations      37    

Section 10.08

   Overriding Provisions      38  

 

ii



--------------------------------------------------------------------------------

ARTICLE XI ADMISSION OF MEMBERS

     38    

Section 11.01

   Substituted Members      38    

Section 11.02

   Additional Members      38  

ARTICLE XII WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

     39    

Section 12.01

   Withdrawal and Resignation of Members      39  

ARTICLE XIII DISSOLUTION AND LIQUIDATION

     39    

Section 13.01

   Dissolution      39    

Section 13.02

   Liquidation and Termination      40    

Section 13.03

   Distribution in Kind      40    

Section 13.04

   Cancellation of Certificate      40    

Section 13.05

   Reasonable Time for Winding Up      40    

Section 13.06

   Return of Capital      41  

ARTICLE XIV VALUATION

     41    

Section 14.01

   Determination      41    

Section 14.02

   Dispute Resolution      41  

ARTICLE XV GENERAL PROVISIONS

     42    

Section 15.01

   Power of Attorney      42    

Section 15.02

   Title to Company Assets      42    

Section 15.03

   Notices      43    

Section 15.04

   Binding Effect      44    

Section 15.05

   Governing Law; Jurisdiction      44    

Section 15.06

   Jurisdiction; Service of Process      44    

Section 15.07

   Severability      45    

Section 15.08

   Headings      45    

Section 15.09

   Amendment      45    

Section 15.10

   Waiver      46    

Section 15.11

   Specific Performance      46    

Section 15.12

   Counterparts; Electronic Transmission of Signatures      46    

Section 15.13

   Assignment; No Third Party Beneficiaries      46    

Section 15.14

   Entire Agreement      46    

Section 15.15

   Creditors      47    

Section 15.16

   Further Action      47    

Section 15.17

   Right of Offset      47    

Section 15.18

   Descriptive Headings; Interpretation      47  

 

 

iii



--------------------------------------------------------------------------------

GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of January 1, 2018, is entered into by and among Graphic
Packaging International Partners, LLC (f/k/a Gazelle Newco LLC), a Delaware
limited liability company (the “Company”), its Members (as defined herein) and
each other Person who at any time after the date hereof becomes a Member in
accordance with the terms of this Agreement and the DLLCA (as defined herein)
and, solely for purposes of the Parent Sections, Graphic Packaging Holding
Company, a Delaware corporation (“Parent”).

WHEREAS, pursuant to that certain Transaction Agreement, dated as of October 23,
2017, (the “Transaction Agreement”), among Parent, Company, Gazelle Holdco (as
defined below) and International Paper Company (“Impala”) (the “Transaction
Agreement Parties”), Impala has agreed to contribute the Transferred Business
(as defined in the Transaction Agreement) to the Company and the Transaction
Agreement Parties have effected or agreed to effect the Transactions (as defined
in the Transaction Agreement);

WHEREAS, Parent has caused the Company to become formed and has executed a
Limited Liability Company Agreement dated as of October 19, 2017 (the “Formation
Date”) in accordance with the DLLCA (the “Original LLC Agreement”);

WHEREAS, Parent has caused GPI Holding III, LLC, a Delaware limited liability
company and wholly owned subsidiary of Parent (“Gazelle Holdco”) to own all of
the limited liability company interests of the Company and amend and restate the
Original LLC Agreement pursuant to that certain Amended and Restated Limited
Liability Company Agreement dated as of December 15, 2017 (the “Amended and
Restated LLC Agreement”);

WHEREAS, the parties hereto desire to continue the Company and to amend and
restate the Amended and Restated LLC Agreement in its entirety and enter into
this Agreement in order to, inter alia, (i) reflect the addition of Impala as a
Member of the Company, (ii) provide for the management, operation and governance
of the Company, and (iii) set forth their respective rights and obligations as
Members in the Company generally.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. The following definitions shall be applied to the
terms used in this Agreement for all purposes.

 

1



--------------------------------------------------------------------------------

“Additional Member” has the meaning set forth in Section 11.02.

“Adjusted Capital Account Balance” means with respect to each Member the balance
in such Member’s Capital Account as of the end of the relevant Fiscal Period,
after giving effect to the following adjustments: (i) decrease such Capital
Account by the adjustments, allocations and distributions described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) with respect to such
Member; and (ii) increase such Capital Account by such Member’s share of Company
Minimum Gain and Member Nonrecourse Debt Minimum Gain, determined pursuant to
Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(5) and any amounts such
Member is obligated (or deemed to be obligated) to restore pursuant to any
provision of this Agreement or by applicable Law.

“Admission Date” has the meaning set forth in Section 10.07.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. As used in this definition, “control” (including with correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities or by contract or
other agreement).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Sale” has the meaning set forth in Section 10.05(a).

“Applicable Sale Notice” has the meaning set forth in Section 10.05(b).

“Appraisers” has the meaning set forth in Section 14.02.

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to ARTICLE XI.

“Book Value” means, with respect to any Obligation of the Company, such
Obligation’s adjusted issue price for U.S. federal income tax purposes, except
that (i) the initial Book Value of any Obligation assumed, or taken subject to,
by the Company from a Member in connection with a contribution to the Company
subject to Code Section 721 shall be the Gross Liability Value of such
Obligation as determined by the Managing Member as of the date of such
assumption or taking subject to; (ii) the Book Value of any Obligation of the
Company that is assumed, or taken subject to, by a Member in connection with a
distribution of property to the Member in a transaction subject to Code
Section 731 shall be adjusted immediately prior thereto to equal the Gross
Liability Value of such Obligation as of the date it is assumed or taken subject
to by such Member; (iii) the Book Value of each Obligation of the Company shall
be adjusted to equal the Obligation’s Gross Liability Value as determined by the
Managing Member at such times as an adjustment to the Gross Asset Value of
property of the Company is made pursuant to clause (iii) of (iv) of the
definition of “Gross Asset Value”; and (iv) if the Book Value of an Obligation
of the Company has been determined or adjusted pursuant to clauses (ii) or (iii)
of this definition of Book Value, such Book Value shall thereafter be adjusted
based on the method adopted pursuant to the last sentence of the definition of
“Profits” or “Losses”, as applicable, to determine the extent to which the Book
Value of such Obligation is treated as satisfied or otherwise taken into
account.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day other than Saturday, Sunday or a day on which banks
located in New York, New York are authorized or required by applicable Law to
close.

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Gross Asset Value of other
property that such Member contributes (or is deemed to contribute) to the
capital of the Company.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware on the Formation Date.

“Closing Date” has the meaning ascribed to it in the Transaction Agreement.

“Closing Price” has the meaning ascribed to it in Section 3.05(a).

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Common Stock” means the common stock, $0.01 par value per share, of Parent.

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement, but does not include any Junior
Unit, Preferred Unit or any other Unit specified in a Unit Designation as being
other than a Common Unit.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

“Company Minimum Gain” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(2) for the phrase “partnership minimum gain.” The amount of
Company Minimum Gain, as well as any net increase or decrease in Company Minimum
Gain, for a Fiscal Period shall be determined in accordance with the rules of
Treasury Regulations Section 1.704-2(d).

“Credit Agreement” means the Second Amended and Restated Credit Agreement
effective October 2, 2014, among Graphic Packaging International and certain of
its Subsidiaries, as Borrowers; Bank of America, N.A. as Administrative Agent,
L/C Issuer, Swing Line Lender, Swing Line Euro Tranche Lender and Alternative
Currency Funding Fronting Lender; and the other agents named therein and several
lenders from time to time parties thereto.

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that any
recapitalization that does not result in the distribution of cash or property to
Members or any exchange of securities of the Company, and any subdivision (by
Unit split or otherwise) or any combination (by reverse Unit split or otherwise)
of any outstanding Units, shall not be a Distribution.

 

3



--------------------------------------------------------------------------------

“DLLCA” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101, et
seq.

“Drag-Along Right” has the meaning set forth in Section 10.05(a).

“Equity Securities” means, with respect to any Person, (a) units or other equity
interests in such Person (including other classes or groups thereof having such
relative rights, powers and duties as may from time to time be established by
such Person), (b) obligations, evidences of indebtedness or other securities or
interests convertible or exchangeable into any of the foregoing, and
(c) warrants, options or other rights to purchase or otherwise acquire from such
Person any of the foregoing.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.

“Exchange Agreement” means that certain Exchange Agreement, dated as of the date
hereof, among Impala, Gazelle Holdco, Parent and the Company.

“Exchange Rate” has the meaning set forth in the Exchange Agreement.

“Excluded Securities” has the meaning set forth in Section 3.04.

“Exercise Notice” has the meaning set forth in Section 3.05(c).

“Fair Market Value” means, with respect to any asset, except as otherwise
provided in this Agreement, its fair market value determined according to
ARTICLE XIV.

“Fiscal Period” means the Fiscal Year or any interim accounting period within a
Fiscal Year established by the Company and which is permitted or required by
Section 706 of the Code, including at such times as the Gross Asset Values of
assets are adjusted pursuant to clause (iii) of the definition of “Gross Asset
Value” in this Section 1.01.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“Formation Date” has the meaning set forth in the recitals to this Agreement.

“Gazelle Holdco” has the meaning set forth in the recitals to this Agreement.

“Governance Agreement” means that certain Governance Agreement, dated as of the
date hereof, between Impala and Parent.

 

4



--------------------------------------------------------------------------------

“Governmental Entity” means any United States federal, state or local, or
foreign, international or supranational, government, court or tribunal, or
administrative, executive, governmental or regulatory or self-regulatory body,
agency or authority thereof.

“Graphic Packaging International” means Graphic Packaging International, LLC
(f/k/a Graphic Packaging International, Inc.), a Delaware limited liability
company.

“Gross Asset Value” with respect to any asset, the asset’s adjusted basis for
U.S. federal income tax purposes, except that (i) the initial Gross Asset Value
of any asset contributed or deemed contributed by a Member to the Company shall
be the gross Fair Market Value of such asset, provided that the initial Fair
Market Values of the assets contributed (or deemed contributed) to the Company
on the Closing Date shall be determined by the Managing Member in consultation
with Impala and if the Managing Member and Impala are unable to agree as to the
determination of the initial Fair Market Values of the assets, the dispute shall
be resolved pursuant to the dispute resolution process set forth in
Section 14.02; (ii) the Gross Asset Value of any property of the Company
distributed to any Member shall be adjusted to equal the gross Fair Market Value
of such property on the date of Distribution as determined by the Managing
Member; (iii) the Gross Asset Values of all assets of the Company shall be
increased (or decreased) to equal the gross Fair Market Value at any other time
permitted by Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5) unless the
Managing Member determines reasonably and in good faith that such adjustment is
not necessary or appropriate to reflect the relative economic interests of the
Members; and (iv) the Gross Asset Values of all assets of the Company will be
adjusted upon the occurrence of any other event to the extent determined by the
Managing Member to be necessary to properly reflect the Gross Asset Values in
accordance with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q).

“Gross Liability Value” means, with respect to any Obligation of the Company,
the amount of cash that a willing assignor would pay to a willing assignee to
assume such Liability in an arm’s-length transaction.

“Holder” means either (a) a Member or (b) an Assignee that owns a Unit.

“Incentive Plan” means any equity incentive or similar plan or agreement under
which Parent may issue shares of Common Stock or warrants, options, restricted
share award or other rights to purchase or otherwise acquire shares of Common
Stock to existing and former directors, officers, employees and other Persons
providing services to Parent, the Company and their Subsidiaries from time to
time.

“Investment Company Act” means the U.S. Investment Company Act of 1940.

“Impala” has the meaning set forth in the recitals to this Agreement.

“Impala Holder” means Impala or any Permitted Transferee of Impala.

“Intermediate Entity” means any Subsidiary of Parent that, directly or
indirectly, owns an equity interest in Gazelle Holdco.

“Issuance Notice” has the meaning set forth in Section 3.05(b).

 

5



--------------------------------------------------------------------------------

“Junior Unit” means a Unit representing a fractional part of the Company
Interests of the Members that the Managing Member has authorized pursuant to
Section 3.02 that has distribution rights that are inferior or junior to the
Common Units.

“Law” means any United States federal, state or local or foreign law (statutory,
common or otherwise), constitution, treaty, convention, ordinance, code, rule,
regulation, order, injunction, judgment, decree, ruling or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Entity.

“Losses” means the net loss the Company generates with respect to a Fiscal
Period, as determined for U.S. federal income tax purposes; provided, however,
that such loss (i) shall be decreased by the amount of all income during such
period that is exempt from U.S. federal income tax, (ii) shall be increased by
the amount of all expenditures that the Company makes during such period that
are not deductible for U.S. federal income tax purposes and that do not
constitute capital expenditures, and (iii) shall not include any items that are
specially allocated pursuant to Section 5.03. If the Gross Asset Value of an
asset of the Company differs from its adjusted basis for U.S. federal, state, or
local income tax purposes, the amount of depreciation, amortization, and other
cost recovery deductions shall be determined in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g), and the amount of gain or loss from a
disposition of such asset shall be computed by reference to such Gross Asset
Value. If the Gross Asset Value of an asset is adjusted pursuant to clauses
(ii) or (iii) of the definition of Gross Asset Value, the adjustment amount
shall be treated as gain or loss from the disposition of the asset. In the event
the Book Value of any Obligation is adjusted pursuant to clause (ii) or (iii) of
the definition of “Book Value” in Section 1.01, the amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Book Value of such Liability of the Company) or of gain
(if the adjustment decreases the Book Value of such Liability of the Company).
In determining Losses, income, gain, deduction or loss resulting from the
satisfaction of, or accrual for federal income tax purposes of items with
respect to, an Obligation of the Company with a Book Value that differs from its
adjusted issue price (if any) shall be computed by reference to the Book Value
of such Obligation, with the extent to which the Book Value of such Obligation
is treated as satisfied or otherwise taken into account being determined under
any reasonable method adopted by the Managing Member.

“Majority Members” means the Members (including the Managing Member) holding a
majority of the Voting Units then outstanding.

“Managing Member” means Gazelle Holdco, or any of its successors or assigns, or
any, in its capacity as the managing member of the Company.

“Member” means, as of any date of determination, (a) Impala and the Managing
Member and (b) any Person admitted to the Company as a Substituted Member or
Additional Member in accordance with ARTICLE XI, but in each case only so long
as such Person is shown on the Schedule of Members as a Member, in each case,
that has not ceased to be a member of the Company pursuant to the Act and this
Agreement, in such Person’s capacity as a member of the Company.

 

6



--------------------------------------------------------------------------------

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” that is
set forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning of “partner nonrecourse
debt minimum gain” that is set forth in Treasury Regulations
Section 1.704-2(i)(2).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” that is set forth in Treasury Regulations Section 1.704-2(i)(1) and
(2).

“Member Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).

“Obligation” has the meaning assigned to that term in Treasury Regulations
Section 1.752-1(a)(4)(ii).

“Officer” has the meaning set forth in Section 6.01(b).

“Original LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

“Other Agreements” has the meaning set forth in Section 10.04.

“Partnership Representative” has the meaning set forth in Section 9.02.

“Parent” has the meaning set forth in the preamble to this Agreement, together
with its successors and assigns.

“Parent Sections” means Sections 3.03, 3.04, 3.05(g), 3.11 and 3.12.

“Parent Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

“Percentage Interest” means, with respect to each Member, as to any class or
series of Units, the fraction, expressed as a percentage, the numerator of which
is the aggregate number of Units of such class or series held by such Member and
the denominator of which is the total number of Units of such class or series
held by all Members. If not otherwise specified, “Percentage Interest” shall be
deemed to refer to Common Units.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Permitted Transferee” has the meaning set forth in Section 10.02.

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization, limited liability company or
governmental or other entity.

“Preferred Unit” means a Unit representing a fractional part of the Company
Interests of the Members that the Managing Member has authorized pursuant to
Section 3.02 that has distribution rights that are superior or prior to the
Common Units.

 

7



--------------------------------------------------------------------------------

“Proceeding” has the meaning set forth in Section 7.04(a).

“Profits” means, for each Fiscal Period, the net income of the Company, as
determined for U.S. federal income tax purposes; provided, however, that such
income (i) shall be increased by the amount of all income during such period
that is exempt from U.S. federal income tax, (ii) shall be decreased by the
amount of all expenditures that the Company makes during such period that are
not deductible for U.S. federal income tax purposes and that do not constitute
capital expenditures, and (iii) shall not include any items that are specially
allocated pursuant to Section 5.03. If the Gross Asset Value of an asset of the
Company differs from its adjusted basis for U.S. federal, state, or local income
tax purposes, the amount of depreciation, amortization, and other cost recovery
deductions shall be determined in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g), and the amount of gain or loss from a disposition
of such asset shall be computed by reference to such Gross Asset Value. If the
Gross Asset Value of an asset is adjusted pursuant to clauses (ii) or (iii) of
the definition of Gross Asset Value, the adjustment amount shall be treated as
gain or loss from the disposition of the asset. In the event the Book Value of
any Obligation is adjusted pursuant to clause (ii) or (iii) of the definition of
“Book Value” in Section 1.01, the amount of any such adjustment shall be treated
for purposes hereof as an item of loss (if the adjustment increases the Book
Value of such Liability of the Company) or gain (if the adjustment decreases the
Book Value of such Liability of the Company). In determining Profits, income,
gain, deduction or loss resulting from the satisfaction of, or accrual for
federal income tax purposes of items with respect to, an Obligation of the
Company with a Book Value that differs from its adjusted issue price (if any)
shall be computed by reference to the Book Value of such Obligation, with the
extent to which the Book Value of such Obligation is treated as satisfied or
otherwise taken into account being determined under any reasonable method
adopted by the Managing Member.

“Pro Rata Portion” means, with respect to an Impala Holder, on any issuance date
for Equity Securities of Parent, the number of Equity Securities of Parent equal
to the product of (i) the total number of Equity Securities proposed to be
issued by Parent on such date (without giving effect to any reduction in such
number of Equity Securities pursuant to Section 3.05(d)) and (ii) the fraction
determined by dividing (x) the number of shares of Common Stock owned by such
Impala Holder immediately prior to such issuance by (y) the total number of
shares of Common Stock outstanding on such date immediately prior to such
issuance in each case (x) and (y), on an as-exchanged or as-converted basis
(assuming solely for this purpose any such exchange or conversion is not settled
in cash) with respect to any Equity Securities of Parent owned by the Impala
Holders.

“Purchase Right” has the meaning set forth in Section 3.05(a).

“Qualifying Financing” means any incurrence of indebtedness in an original
principal amount equal to or in excess of $75,000,000 incurred by Parent, the
Company or any Subsidiary thereof that does not contain provisions restricting
the ability of the Company to make dividends or distributions that are not,
taken as a whole, more restrictive than the most restrictive of such provisions
contained in a Specified Contract as of the date of this Agreement.

“Qualifying Issuance” has the meaning set forth in Section 3.05(a).

 

8



--------------------------------------------------------------------------------

“Qualifying Refinancing” means any refinancing, replacement, renewal,
modification, restatement, substitution, supplement, reissuance, resale or
extension of any Specified Contract that does not contain provisions restricting
the ability of the Company to make dividends or distributions that are not,
taken as a whole, more restrictive than the most restrictive of such provisions
contained in a Specified Contract as of the date of this Agreement.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, between Impala and Parent.

“Regulatory Allocations” has the meaning set forth in Section 5.03(h).

“Schedule of Members” has the meaning set forth in Section 3.01(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933.

“Specified Contract” means each of (i) the Indenture, dated as of September 29,
2010, among Graphic Packaging International and Parent and the other note
guarantors party thereto, and U.S. Bank National Association, as Trustee;
(ii) the Supplemental Indenture, dated as of April 2, 2013, among Graphic
Packaging International, the guarantors named therein and the Trustee; (iii) the
Indenture dated as of November 6, 2014, by and among Graphic Packaging
International, the guarantors named therein and the Trustee; (iv) the First
Supplemental Indenture dated as of November 6, 2014 by and among Graphic
Packaging International the guarantors named therein and the Trustee; (v) the
Second Supplemental Indenture dated as of August 11, 2016 by and among Gazelle
International, Parent, the other guarantors named therein and the Trustee,
(vi) the Credit Agreement, (vii) any agreement, document, indenture, instrument,
note or other similar contract relating to a Qualifying Financing and (viii) any
agreement, document, indenture, instrument, note or other similar contract
relating to a Qualifying Refinancing.

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities or other voting ownership interests of which is sufficient,
together with any contractual rights, to elect at least a majority of its Board
of Directors or other governing body (or, if there are no such voting interests,
50% or more of the gains, losses or equity interests of which), or to direct the
management or policies, is owned or controlled directly or indirectly by such
first Person (or one or more of the other Subsidiaries of such Person or a
combination thereof).

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 11.01.

“Tag-Along Right” has the meaning set forth in Section 10.05(c).

“Tag-Along Sale” has the meaning set forth in Section 10.05(c).

“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

9



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, between Parent and Impala.

“Threshold Percentage” means 5% of the Units.

“Transaction Agreement” has the meaning ascribed to it in the recitals to this
Agreement.

“Transaction Agreement Parties” has the meaning ascribed to it in the recitals
to this Agreement.

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
exchange, hypothecation, transfer, assignment, pledge, encumbrance or other
disposition of (whether directly or indirectly, whether with or without
consideration and whether voluntarily or involuntarily or by operation of
Law) (a) any interest (legal or beneficial) in any Equity Securities (including,
as applicable, Units) or (b) any equity or other interest (legal or beneficial)
in any Member if a majority of the assets held, directly or indirectly, by such
Member consist of Units.

“Treasury Regulations” means the regulations promulgated under the Code.

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Managing Member from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

“Unit Designation” shall have the meaning ascribed to it in Section 3.02(b).

“Unwinding Event” shall have the meaning ascribed to it in Section 10.02.

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter presented to the Members generally under this Agreement for
approval; provided that (i) no vote by Voting Units shall have the power to
override any action taken by the Managing Member or to remove or replace the
Managing Member, (ii) the Voting Units have no ability to take part in the
conduct or control of the Company’s business and (iii) notwithstanding any vote
by Voting Units hereunder, the Managing Member shall retain exclusive management
power over the business and affairs of the Company in accordance with
Section 6.01(a).

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.01 Formation of Company. Pursuant to the Transactions (as defined in
the Transaction Agreement), the Company was formed on the Formation Date
pursuant to the provisions of the DLLCA.

 

10



--------------------------------------------------------------------------------

Section 2.02 Limited Liability Company Agreement. The Members hereby execute
this Agreement for the purpose of governing the affairs of the Company and the
conduct of its business in accordance with the provisions of the DLLCA. This
Agreement shall constitute the “limited liability company agreement” (as that
term is used in the DLLCA) of the Company effective as of the date set forth
above. The Members hereby agree that during the term of the Company set forth in
Section 2.06 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the DLLCA. On any matter upon which this Agreement is silent, the
DLLCA shall control. No provision of this Agreement shall be in violation of the
DLLCA and to the extent any provision of this Agreement is in violation of the
DLLCA, such provision shall be void and of no effect to the extent of such
violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the DLLCA provides that a provision of
the DLLCA shall apply “unless otherwise provided in a limited liability company
agreement” or words of similar effect, the provisions of this Agreement shall in
each instance control. Notwithstanding any provision of this Agreement to the
contrary, no Holder shall be entitled to appraisal or dissenters’ rights under
any circumstances and no appraisal or dissenters’ rights may be granted under
Section 18-210 of the DLLCA or otherwise.

Section 2.03 Name. The name of the Company shall be “Graphic Packaging
International Partners, LLC.” The Managing Member in its sole discretion may
change the name of the Company at any time and from time to time. Notification
of any such change shall be given to all of the Members. The Company’s business
may be conducted under its name and/or any other name or names deemed advisable
by the Managing Member.

Section 2.04 Purpose. The primary business and purpose of the Company shall be
to engage in such activities as are permitted under the DLLCA and determined
from time to time by the Managing Member in accordance with the terms and
conditions of this Agreement.

Section 2.05 Principal Office; Registered Office. The principal office of the
Company shall be at such place as the Managing Member may from time to time
designate. The address of the registered office of the Company in the State of
Delaware shall be 251 Little Falls Drive, Wilmington, DE 19808 and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall be the Corporation Service Company. The Managing
Member may from time to time change the Company’s registered agent and
registered office in the State of Delaware.

Section 2.06 Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the DLLCA and shall continue in existence until
dissolution of the Company in accordance with the provisions of ARTICLE XIII.

Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership, and that no Member be a partner of any other Member by virtue
of this Agreement, for any purposes other than as set forth in the last sentence
of this Section 2.07, and neither this Agreement nor any other document entered
into by the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

 

11



--------------------------------------------------------------------------------

ARTICLE III

MEMBERS; UNITS; CAPITALIZATION

Section 3.01 Members.

(a) Impala is hereby admitted as an additional Member of the Company effective
as of the completion of the Closing Date. The Company shall maintain a schedule
setting forth: (i) the name and address of each Member; (ii) the aggregate
number of outstanding Units and the number and class of Units held by each
Member; (iii) the aggregate amount of cash Capital Contributions that has been
made by the Members; and (iv) the Fair Market Value of any Capital Contributions
other than cash that has been made by the Members (including, if applicable, a
description and the amount of any liability assumed by the Company or to which
contributed property is subject) (such schedule, the “Schedule of Members”).

(b) The applicable Schedule of Members in effect immediately following the
admission of Impala as a Member of the Company is set forth as Schedule 1 to
this Agreement. The Schedule of Members shall be the definitive record of
ownership of each Unit of the Company and all relevant information with respect
to each Member. The Company shall be entitled to recognize the exclusive right
of a Person registered on its records as the owner of Units for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
Units on the part of any other Person, whether or not it shall have express or
other notice thereof, except as otherwise provided by the DLLCA.

(c) No Member shall be required or, except as contemplated by the Transaction
Agreement or as approved by the Managing Member pursuant to Section 6.01 and in
accordance with the other provisions of this Agreement, permitted to contribute
or loan any money or property to the Company or borrow any money or property
from the Company.

Section 3.02 Units. Company Interests shall be represented by Units, or other
securities of the Company, in each case as issued by the Company as the Managing
Member may establish in its discretion in accordance with the terms and subject
to the restrictions hereof.

(a) Immediately after the execution hereof, the Units will be comprised of
Common Units. Common Units shall, for all purposes hereunder, vote together as a
single class.

(b) Subject to the provisions of this Agreement, the Managing Member is hereby
authorized to cause the Company to issue additional Company Interests for any
Company purpose (including if the Managing Member determines that the Company
requires additional funds), at any time or from time to time, to the Members
(including the Managing Member) or to other Persons, and to admit such Persons
as Additional Members, for such consideration and on such terms and conditions
as shall be established by the Managing Member, all without the approval of any
Member or any other Person. Without limiting the foregoing, the Managing Member
is expressly authorized to cause the Company to issue Units (i) upon the
conversion, redemption or exchange of any debt, Units or other securities issued
by the Company, (ii) for less than Fair

 

12



--------------------------------------------------------------------------------

Market Value, (iii) for no consideration, (iv) in connection with any merger of
any other Person into the Company, or (v) upon the contribution of property or
assets to the Company. Any additional Company Interests may be issued in one or
more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption (including rights that may be senior or otherwise
entitled to preference over existing Company Interests) as shall be determined
by the Managing Member, in its sole and absolute discretion and without the
approval of any other Member or any other Person, and set forth in a written
document thereafter attached to and made an exhibit to this Agreement, which
exhibit shall be an amendment to this Agreement and shall be incorporated herein
by this reference (each, a “Unit Designation”) without the approval of any other
Member or any other Person. Without limiting the generality of the foregoing,
the Managing Member shall have authority to specify, in its sole and absolute
discretion: (A) the allocations of items of Company income, gain, loss,
deduction and credit to each such class or series of Company Interests; (B) the
right of each such class or series of Company Interests to share (on a pari
passu, junior or preferred basis) in Distributions; (C) the rights of each such
class or series of Company Interests upon dissolution and liquidation of the
Company; (D) the voting rights, if any, of each such class or series of Company
Interests; and (E) the conversion, redemption or exchange rights applicable to
each such class or series of Company Interests. Except to the extent
specifically set forth in any Unit Designation, a Company Interest of any class
or series other than a Common Unit shall not entitle the holder thereof to vote
on, or consent to, any matter. Upon the issuance of any additional Company
Interest, the Managing Member shall update the Schedule of Members and the books
and records of the Company as appropriate to reflect such issuance.

(c) No additional Units shall be issued to Gazelle Holdco or any of its
Affiliates unless (i) the additional Units are issued to all Members holding
Common Units in proportion to their respective Percentage Interests in the
Common Units, (ii)(a) the additional Units are (x) Common Units issued in
connection with an issuance of Common Stock, or (y) Units (other than Common
Units) issued in connection with an issuance of Equity Securities of Parent or
other interests in Parent (other than Common Stock), and (b) Gazelle Holdco
contributes to the Company the cash proceeds or other consideration received in
connection with the issuance of such Common Stock or other Equity Securities or
other interests in Parent, (iii) the additional Units are issued upon the
conversion, redemption or exchange of Units issued by the Company or (iv) the
additional Units are issued pursuant to Section 3.03, Section 3.04, or
Section 3.12.

Section 3.03 Incentive Plans. If at any time Parent issues a share of Common
Stock under an Incentive Plan whether by the exercise of a stock option (or the
exercise of any other instrument that entitles the holder thereof to purchase a
share of Common Stock) the grant of a restricted share award, the settlement of
a restricted stock unit award or otherwise, the following will occur:

(a) the net proceeds (including the amount of the exercise price paid by the
owner or the promissory note representing any loan made by Parent to the owner
with respect to a stock purchase award, which promissory note will be deemed to
have a Fair Market Value equal to the original principal balance of the
promissory note), if any, received by Parent with respect to the share of Common
Stock will be paid or transferred by Parent to Gazelle Holdco (including through
Intermediate Entities, if applicable) and from Gazelle Holdco to the Company,
which amounts will be treated for U.S. federal income tax purposes as having
been paid to the Company by the person to whom the share of Common Stock is
issued;

 

13



--------------------------------------------------------------------------------

(b) Gazelle Holdco will be deemed to make an additional Capital Contribution to
the Company of an amount of cash equal to:

(i) the Closing Price on the date the share is issued (or, if earlier, the date
the related option or other instrument is exercised), reduced by

(ii) the amount paid to the Company as described under subsection (a) above, if
any;

(c) Parent will be deemed to sell to Gazelle Holdco (including through
Intermediate Entities, if applicable) and Gazelle Holdco will be deemed to sell
to the Company a share of Common Stock for an amount of cash equal to the sum
of:

(i) the additional deemed Capital Contribution made by Gazelle Holdco to the
Company in subsection (b) above, and

(ii) the amount paid to the Company as described under subsection (a) above, if
any,

and to deliver such share of Common Stock to its owner under the Incentive Plan
(the parties acknowledging that the deemed purchase will not cause the Company
to own the shares of Common Stock for any purpose, including for the purpose of
determining stockholders entitled to receive dividends or vote);

(d) in exchange for the payment by Gazelle Holdco to the Company described in
subsection (a) above and the deemed Capital Contribution by Gazelle Holdco to
the Company described in subsection (b) above (which aggregate amount will be
credited to the Capital Account of Gazelle Holdco), the Company will issue to
Gazelle Holdco a number of Common Units equal to the inverse of the Exchange
Rate registered in the name of Gazelle Holdco for each share of Common Stock
issued by Parent under the Incentive Plan;

(e) the Company will claim any compensation deductions attributable to the
issuance or vesting, as the case may be, of shares of Common Stock and any other
deductions available by reason of shares issued pursuant to an Incentive Plan
(including, as applicable, as a result of an election under Code Section 83(b)),
which deductions will be allocated among the Members in accordance with ARTICLE
V;

(f) if the owner of any share of Common Stock issued pursuant to an Incentive
Plan has timely made an election under Code Section 83(b) with respect to that
share of Common Stock and the share of Common Stock is subsequently forfeited,
then each of the actual and deemed steps described in subsections (a) through
(e) above with respect to that share of Common Stock will be reversed including
the reversion of that share of Common Stock to Parent, the cancellation of the
Common Unit issued to Parent and the reversal, if and to the extent required by
Treasury Regulations Section 1.83-6(c) or other applicable Tax Law, of any
compensation deductions previously allocated to the Members; and

 

14



--------------------------------------------------------------------------------

(g) if a share of Common Stock issued under an Incentive Plan is subject to a
substantial risk of forfeiture and is not transferable for purposes of Code
Section 83, and if a valid election under Code Section 83(b) has not been made
with respect to such share of Common Stock, the foregoing transactions shall be
deemed to occur for U.S. federal income tax purposes when such share of Common
Stock is either transferable or no longer subject to a substantial risk of
forfeiture for purposes of Code Section 83. Until such time, for U.S. federal
income tax purposes (including for purposes of maintaining Capital Accounts and
computing Profits, Losses and related items), such share of Common Stock shall
not be deemed to have been issued and any distributions with respect to such
share of Common Stock shall for such purposes be treated as compensation paid to
the holder thereof by the Company.

Section 3.04 Common Stock and Other Issuances. If at any time Parent issues a
share of Common Stock or any other class or series of Equity Securities of
Parent (other than shares of Common Stock under an Incentive Plan), (i) the net
proceeds received by Parent with respect to the share of Common Stock or such
other Equity Securities, if any, will be paid or transferred by Parent through
Intermediate Entities (if applicable) and through Gazelle Holdco to the Company,
and (ii) the Company shall issue to Gazelle Holdco a number of Common Units
equal to the inverse of the Exchange Rate registered in the name of Gazelle
Holdco for each share of Common Stock (or, with respect to any issuance by
Parent of Equity Securities other than Common Stock, one Unit that is
substantially equivalent to the Equity Securities issued by Parent as determined
by the Managing Member) issued by Parent pursuant to the foregoing clause (i);
provided, however, that (i) if Parent issues any Equity Securities in order to
purchase or fund the purchase of Units by Parent or its wholly-owned direct or
indirect subsidiaries from another Member, then the Company shall not issue any
new Units in connection therewith and Parent through Intermediate Entities (if
applicable) and Gazelle Holdco shall not transfer such net proceeds to the
Company (it being understood that such net proceeds shall be transferred to such
other Member as consideration for such purchase), (ii) if Parent issues any
Common Stock in order to fund any payment by Parent or Gazelle Holdco under the
Tax Receivable Agreement, then the Company shall not issue any new Units in
connection therewith, Parent through Intermediate Entities (if applicable) and
Gazelle Holdco shall not transfer such net proceeds to the Company (it being
understood that such net proceeds shall be used to fund such payment) and the
Company shall not make any Tax Distribution in order to fund such payment, and
(iii) notwithstanding anything herein to the contrary, Parent may issue Common
Stock or other Equity Securities in connection with (A) an acquisition from a
Person that is not an Affiliate of Parent of Units or a business, property or
other asset to be owned, directly or indirectly, by the Company (and which is
contributed to the Company or one of its Subsidiaries), (B) a dividend or
distribution (including any stock split) of Common Stock or other Equity
Securities of Parent, (C) upon a conversion, redemption or exchange of other
Equity Securities of Parent, (D) upon a conversion, redemption, exchange of any
Debt incurred by or on behalf of Parent, Gazelle Holdco or the Issuer into
Common Stock or other Equity Securities of Parent if the proceeds of such Debt
are or have previously been provided to the Company, (E) in connection with an
acquisition of Units, (F) any recapitalization of Parent, or (G) any merger,
consolidation, reorganization or other combination of the Company with or into
another entity that is not an Affiliate of Parent, and any Common Stock or
Equity Securities issued in connection with the foregoing clauses (A) through
(G) shall constitute “Excluded Securities”. This Section 3.04 shall not apply to
the issuance and distribution to holders of shares of Parent common stock of
rights to purchase Equity Securities of Parent under a “poison pill” or similar
shareholder rights plan (it being understood that upon exchange for Common Stock
pursuant to the Exchange Agreement, such Common Stock would be issued together
with a corresponding right), but shall apply to the issuance of Common Stock or
other Equity Securities of Parent in connection with the exercise or settlement
of such rights, warrants, options or other rights or property.

 

15



--------------------------------------------------------------------------------

Section 3.05 Acquisition of Units.

(a) The Company hereby grants to each Impala Holder the right (the “Purchase
Right”) to purchase up to its Pro Rata Portion of any Units that are proposed to
be issued to Gazelle Holdco pursuant to Section 3.04 (other than any Units
issuable in respect of any Excluded Securities or shares of Common Stock or
other Equity Securities of Parent issued pursuant to Section 3.03), provided
that solely with respect to any issuance of Common Units with respect to the
issuance by Parent of shares of Common Stock, such right shall terminate
automatically if Impala (i) exchanges any Common Units pursuant to the Exchange
Agreement or (ii) otherwise Transfers any Common Units to any Person other than
to a Permitted Transferee.

(b) The Company shall give written notice (an “Issuance Notice”) of any proposed
issuance or sale described in Section 3.05(a) to each Impala Holder no less than
ten (10) Business Days prior to the date of the proposed issuance or sale of any
Equity Securities of Parent to which the Purchase Right would be applicable. The
Issuance Notice shall set forth the material terms and conditions of the
proposed issuance, including:

(i) the number and class of Parent Equity Securities and associated Units to be
issued;

(ii) if the Units to be issued are not Common Units, a description of the
material terms and conditions of such Units;

(iii) the proposed issuance date; and

(iv) the proposed purchase price per Unit (or equivalent purchase price per
Equity Security), or a statement that Units are to be issued on account of
Equity Securities of Parent to be issued in an underwritten offering.

(c) Subject to Section 3.05(d), each Holder shall for a period of ten
(10) Business Days following the receipt of an Issuance Notice have the right to
elect irrevocably to purchase up to its Pro Rata Portion of the Units proposed
to be issued to Gazelle Holdco by delivering a written notice to Parent (an
“Exercise Notice”). If, at the termination of such ten (10) Business Day period,
a Holder shall not have delivered an Exercise Notice to Parent, such Holder
shall be deemed to have waived all of its rights under this Section 3.05 with
respect to the purchase of such Equity Securities of Parent.

(d) The purchase price for each Unit as to which an Exercise Notice is delivered
shall be the purchase price set forth in the Issuance Notice, provided that in
the case of an underwritten offering the purchase price for each such Unit shall
equal the purchase price payable by investors for each such Equity Security in
such underwritten offering, without deduction for any underwriting discount or
commission. To the extent an Exercise Notice has been delivered, (i) Parent
shall reduce the number of Equity Securities offered by the number of Equity
Securities with respect to which an Exercise Notice has been received and
(ii) the applicable Impala Holder

 

16



--------------------------------------------------------------------------------

shall be entitled to purchase from the Company a number of Units (including, if
applicable, Common Units) equal to the number of Equity Securities as to which
such Impala Holder has delivered an Exercise Notice, with such Units being
substantially equivalent to the Equity Securities issued by Parent. Parent shall
use commercially reasonable efforts to notify each Impala Holder of any change
in the number of Equity Securities proposed to be issued in an underwritten
offering, and Parent and such Impala Holder shall make equitable adjustments to
the Pro Rata Portion applicable to each Impala Holder that are consistent with
the purposes of this Section 3.05.

(e) The closing of any purchase by the Impala Holders who have delivered an
Exercise Notice shall be consummated concurrently with the consummation of the
issuance or sale described in the Issuance Notice; provided, however, that the
closing of any purchase by a Holder may be extended beyond the closing of the
transaction in the Issuance Notice to the extent necessary to obtain any
required approval or consent of a governmental authority or any other third
party (and Parent and the Impala Holders shall use their respective reasonable
best efforts to obtain such approvals).

(f) Upon the expiration of the ten (10) Business Day period described in
Section 3.05(c), Parent shall be free to sell such Equity Securities that the
Impala Holders have not elected irrevocably to purchase on terms and conditions
no more favorable to the purchasers thereof than those offered to the Holders in
the Issuance Notice delivered in accordance with Section 3.05(b).

(g) For the avoidance of doubt, the Purchase Right and the other provisions of
this Section 3.05 shall be applicable to any issuance of Equity Securities by
Parent, mutatis mutandis, in which case the Exercise Notice delivered by an
Impala Holder may elect, other than with respect to an offering of shares of
Common Stock (for which the Purchase Right may only be exercised to purchase
Common Units), that the Purchase Right is to be exercised by purchasing such
Equity Securities of Parent, and upon such an election Section 3.05(d)(ii) shall
be inapplicable with respect to such exercise.

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a) Units shall not be certificated unless otherwise determined by the Managing
Member. If the Managing Member determines that one or more Units shall be
certificated, each such certificate shall be signed by or in the name of the
Company, by the Chief Executive Officer and any other Officer designated by the
Managing Member, representing the number of Units held by such holder. Such
certificate shall be in such form (and shall contain such legends) as the
Managing Member may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law. The Managing Member agrees that it shall not
elect to treat any Unit as a “security” within the meaning of Article 8 of the
Uniform Commercial Code unless thereafter all Units then outstanding are
represented by one or more certificates.

 

17



--------------------------------------------------------------------------------

(b) If Units are certificated, the Managing Member may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Managing Member of an affidavit of the owner or
owners of such certificate, setting forth such allegation. The Managing Member
may require the owner of such lost, stolen or destroyed certificate, or such
owner’s legal representative, to give the Company a bond sufficient to indemnify
it against any claim that may be made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of any such new
certificate.

(c) Upon surrender to the Company or the transfer agent of the Company, if any,
of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Managing Member may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

Section 3.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09 Loans from Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01, the
amount of any such loans shall be a debt of the Company to such Member and shall
be payable or collectible in accordance with the terms and conditions upon which
such loans are made.

Section 3.10 Repurchase or Redemption of Parent Equity Securities If at any time
any Equity Securities of Parent are redeemed, repurchased or otherwise acquired
(whether by exercise of a put or call, upon forfeiture of any award granted
under any Incentive Plan, automatically or by means of any other arrangement) by
Parent, then the Managing Member shall cause the Company, immediately prior to
such redemption, repurchase or acquisition, to redeem, repurchase or acquire a
corresponding number of the Units held by Gazelle Holdco that correspond to such
Equity Securities multiplied by the inverse of the Exchange Rate, at an
aggregate repurchase or redemption price equal to the aggregate repurchase or
redemption price of the Equity Securities being redeemed, repurchased or
acquired (plus any expenses related thereto) and upon such other terms as are
the same for the Equity Securities being redeemed, repurchased or acquired.

Section 3.11 Parent Right to Purchase Company Interests. Notwithstanding any
other provision of this Agreement, on and for 90 days after the date on which
the aggregate Percentage Interests of Impala and its Affiliates are less than
the Threshold Percentage for more than a calendar quarter, Parent, directly or
through one or more Subsidiaries (including Gazelle Holdco or Intermediate
Entities), shall have the right, but not the obligation, to purchase all, but
not less than all, of the outstanding Common Units held by Impala and its
Affiliates by treating each of Impala and its Affiliates as a party who has
delivered a Notice of Exchange (as defined in the Exchange Agreement) pursuant
to Section 2.02 of the Exchange Agreement in respect of all of Impala and its
Affiliate’s Units, by notice to Impala and its Affiliates, as applicable, that
Parent

 

18



--------------------------------------------------------------------------------

has elected to exercise its rights under this Section 3.11 and that Gazelle
Holdco has elected to provide a Call Election Notice (as defined in the Exchange
Agreement) in respect of a Cash Election Payment (as defined in the Exchange
Agreement) for all of the outstanding Common Units held by Impala and its
Affiliates. Such notice given by Parent to Impala or any of its Affiliates, as
applicable, pursuant to this Section 3.11 shall be treated as (i) a Call
Election Notice delivered in response to a Notice of Exchange delivered to
Parent and the Company by Impala and its Affiliates (ii) a Call Election Notice
in respect of a Cash Election Payment (as defined in the Exchange Agreement) in
respect of all of the outstanding Common Units held by Impala and its Affiliates
and (iii) waiver by Parent and the Company of all requirements or limitations in
Section 2.01(a) of the Exchange Agreement in respect to an exchange thereunder.
Such notice given by Parent shall specify an Exchange Date (as defined in the
Exchange Agreement) in respect of an exchange pursuant to this Section 3.11 that
is no later than ten (10) Business Days following the date of such notice. For
purposes of this Section 3.11, Section 2.02 (other than Section 2.02(c)) of the
Exchange Agreement shall apply, mutatis mutandis.

Section 3.12 Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan.
Except as may otherwise be provided in this Article III, all amounts retained or
deemed received by Parent in respect of any dividend reinvestment plan, stock
incentive or other stock or subscription plan or agreement, shall either (a) be
utilized by Parent to effect open market purchases of its capital stock or
(b) be contributed by Parent through Gazelle Holdco and through, if applicable,
Intermediate Entities, to Company in exchange for additional Common Units and,
upon such contribution, the Company will issue to Gazelle Holdco a number of
Common Units equal to the number of newly issued shares of Common Stock, divided
by the Exchange Rate then in effect without any further act, approval or vote of
any Member or any other Person.

ARTICLE IV

DISTRIBUTIONS

Section 4.01 Distributions.

(a) Distributions. To the extent permitted by applicable Law and hereunder, the
Managing Member may declare Distributions out of funds or property legally
available therefor in such amounts and on such terms (including the payment
dates of such Distributions) as the Managing Member shall determine using such
record date as the Managing Member may designate, and any such Distributions
shall be made to the Members in accordance with each Member’s Percentage
Interest as of the close of business on such record date; provided, however,
that the Managing Member shall have the obligation to make Distributions as set
forth in Section 4.01(b) and Section 13.02; and provided further that,
notwithstanding any other provision herein to the contrary, no Distributions
shall be made to the extent such Distribution would render the Company
insolvent. For purposes of the foregoing sentence, insolvency means the
inability of the Company to meet its payment obligations when due. Promptly
following the designation of a record date and the declaration of a Distribution
pursuant to this Section 4.01(a), the Managing Member shall give notice to each
Member of the record date, the amount and the terms of the Distribution and the
payment date thereof. In furtherance of the foregoing, it is intended that the
Managing Member shall, to the extent permitted by applicable Law and hereunder,
have the right in its sole discretion to cause the Company to make Distributions
to the Members pursuant to this Section 4.01(a) in such amounts as shall enable
Parent to pay dividends or to meet its obligations.

 

19



--------------------------------------------------------------------------------

(b) Tax Distributions.

(i) On or about each date (a “Tax Distribution Date”) that is five (5) Business
Days prior to each due date for a tax return of Parent, as determined without
regard to extensions, or other date on which Parent is required to satisfy a tax
liability (including as a result of any audit or other proceeding or pursuant to
the Tax Receivable Agreement) or on which Gazelle Holdco is required to make a
payment pursuant to the Tax Receivable Agreement, the Company shall be required
to (x) make a Distribution through Gazelle Holdco and, if applicable,
Intermediate Entities, to Parent such that Parent receives the amount required
to enable Parent to meet its tax obligations, and to enable Gazelle Holdco to
meet its obligations pursuant to the Tax Receivable Agreement, due on such date
(a “Parent Tax Distribution”) and (y) make a Distribution to each other Member
so that the Distributions made to Gazelle Holdco under clause (i) and the
Distributions made to each other Member under this clause (ii) are in accordance
with the Members’ respective Percentage Interests on the applicable Tax
Distribution Date (a “Member Tax Distribution” and, together with Parent Tax
Distributions, “Tax Distributions”).

(ii) The amount of any Tax Distribution to a Member pursuant to this
Section 4.01(b) shall be treated as having been made pursuant to Section 4.01(a)
and shall reduce on a dollar-for-dollar basis the amounts that otherwise would
be distributed to the Members pursuant to Section 4.01(a).

Section 4.02 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution if such Distribution when made in accordance with the other
provisions of this Agreement would violate any applicable Law or cause a breach
or default under any Specified Contract.

ARTICLE V

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01 Capital Accounts.

(a) A separate capital account (“Capital Account”) shall be maintained for each
Member in accordance with Section 704(b) of the Code, and the Treasury
Regulations promulgated thereunder including Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Account of each Member as of the date
hereof shall be the dollar value set forth opposite the Member’s name on the
Schedule of Members.

(b) Subject to the provisions of Section 5.01(a) the Capital Account for each
Member shall consist of the Member’s initial Capital Contribution (actual or
deemed), increased by any additional Capital Contributions made by the Member,
by the Member’s distributive share of Profits allocated pursuant to Section 5.02
and any items in the nature of income or gain which are specially allocated
pursuant to Section 5.03, and by the Gross Liability Value of any Obligations
which the Member assumes or is deemed to assume or which are secured by any
Company property distributed to the Member, and decreased by the Member’s
distributive share of Losses allocated

 

20



--------------------------------------------------------------------------------

pursuant to Section 5.02 and any items in the nature of loss or deduction which
are specially allocated pursuant to Section 5.03, by any Distributions to the
Member, and by the Gross Liability Value of any Obligations of the Member which
the Company assumes or is deemed to assume or which are secured by property
contributed by the Member to the Company. A transferee of a Member’s Interest in
the Company (or a portion thereof) shall succeed to the Capital Account of such
Member (or the pro rata or other appropriate portion thereof, as applicable).

(c) No interest shall be paid on the initial Capital Contributions or on any
subsequent Capital Contributions. No amount distributed pursuant to Section 4.01
of this Agreement shall constitute a payment under Code Section 707(a) or
Section 707(c).

Section 5.02 Allocations. After giving effect to the allocations set forth in
Section 5.03, Profits or Losses shall be allocated to the Members in accordance
with each Member’s Percentage Interest.

Section 5.03 Regulatory Allocations. Notwithstanding anything to the contrary in
Section 5.02, the following special allocations will apply.

(a) Except as otherwise provided in Treasury Regulations Section 1.704-2(f),
notwithstanding any other provision of this ARTICLE V, if there is a net
decrease in Company Minimum Gain during any Fiscal Period, each Member shall be
specially allocated items of Company income and gain for such Fiscal Period
(and, if necessary, subsequent Fiscal Periods) in an amount that equals such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g)(2). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant to such sentence. The items to
be allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.03(a) is intended to
comply with the minimum gain chargeback requirement in the Treasury Regulations
and shall be interpreted consistently therewith.

(b) Except as otherwise provided in Treasury Regulations Section 1.704-2(i)(4),
notwithstanding any other provision of this ARTICLE V, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Period, each Member that has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Treasury Regulations Section 1.704-2(i)(5),
shall be specially allocated items of Company income and gain for such Fiscal
Period (and, if necessary, subsequent Fiscal Periods) in an amount that equals
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
that is attributable to such Member Nonrecourse Debt, determined in accordance
with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant to such sentence. The items to be
allocated shall be determined in accordance with Treasury Regulations Sections
1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.03(b) is intended to comply with
the minimum gain chargeback requirement in the Treasury Regulations and shall be
interpreted consistently therewith.

 

21



--------------------------------------------------------------------------------

(c) In accordance with Treasury Regulations Section 1.704-2(b)(1), any
Nonrecourse Deductions for any Fiscal Period shall be specially allocated among
the Members in accordance with the Members’ respective Percentage Interests.

(d) Any Member Nonrecourse Deductions for any Fiscal Period shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section 1.704-2(i)(1) and
(2).

(e) If any Member unexpectedly received any adjustments, allocations, or
distributions described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6), then items of Company income and gain shall be specially allocated
to such Member in an amount and manner sufficient to eliminate the deficit
balance in such Member’s Adjusted Capital Account Balance created by such
adjustments, allocations or distributions as promptly as possible; provided that
an allocation pursuant to this Section 5.03(e) shall be made only to the extent
that a Member would have a deficit Adjusted Capital Account Balance in excess of
such sum after all other allocations provided for in this ARTICLE V have been
tentatively made as if this Section 5.03(e) were not in this Agreement. This
Section 5.03(e) is intended to be a “qualified income offset” provision as
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(f) If any Member has a deficit Capital Account at the end of any Fiscal Period
which is in excess of the sum of (i) the amount such Member is obligated to
restore, if any, pursuant to any provision of this Agreement, and (ii) the
amount such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulations Section 1.704-2(g)(1) and
1.704-2(i)(5), each such Member shall be specially allocated items of Company
income and gain in the amount of such excess as quickly as possible; provided
that an allocation pursuant to this Section 5.03(f) shall be made only if and to
the extent that a Member would have a deficit Capital Account in excess of such
sum after all other allocations provided for in this ARTICLE V have been
tentatively made as if Section 5.03(e) and this Section 5.03(f) were not in this
Agreement.

(g) Pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to the extent
an adjustment to the adjusted tax basis of any Company asset under Code
Section 734(b) or 743(b) is required to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Members in a manner that is consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Treasury Regulations.

(h) The allocations set forth in Section 5.03(a)-(g), inclusive (the “Regulatory
Allocations”), are intended to comply with certain requirements of the Treasury
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss or
deduction pursuant to this Section 5.03. Therefore, notwithstanding any other
provision of this Section 5.03 (other than the Regulatory Allocations) to the
contrary, the Managing Member shall make such offsetting special allocations of
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations

 

22



--------------------------------------------------------------------------------

are made, each Member’s Capital Account balance is, to the extent possible,
equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of the Agreement. In exercising its
discretion, pursuant to this Section 5.03(h), the Managing Member will take into
account future Regulatory Allocations that, although not yet made, are likely to
offset other Regulatory Allocations previously made.

Section 5.04 Tax Allocations.

(a) Except as otherwise provided in Section 5.04(b), as of the end of each
Fiscal Period, items of Company income, gain, loss, deduction, and expense shall
be allocated for U.S. federal, state, and local income tax purposes among the
Members in the same manner as the income, gain, loss, deduction, and expense of
which such items are components were allocated to Capital Accounts pursuant to
this ARTICLE V.

(b) In accordance with the principles of Code Sections 704(b) and 704(c) and the
Treasury Regulations promulgated thereunder, Company income, gains, deductions,
and losses with respect to any property contributed to the capital of the
Company or Obligations of the Company shall be allocated among the Members so as
to take account of any variation between the adjusted basis of such property to
the Company for U.S. federal income tax purposes and its Fair Market Value or
the adjusted issue price of such Obligation and its Book Value, using the
“remedial method” described in Treasury Regulations Section 1.704-3(d) to the
maximum extent permissible under Code Section 704(c) and the Treasury
Regulations promulgated thereunder. If Company property is revalued in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) at any time
(and the Book Value of the Obligations of the Company are adjusted at the time
of such revaluation), subsequent allocations of Company income, gains,
deductions and losses with respect to such property’s revaluation and its
adjusted basis (and the adjustment of such Obligation’s Gross Liability Value)
for U.S. federal income tax purposes in the same manner as the variation is
taken into consideration under Code Section 704(c) and the Treasury Regulations
thereunder.

(c) The Managing Member agrees to allocate the “nonrecourse liabilities” of the
Company for purposes of Treasury Regulations Section 1.752-3(a) in a manner that
avoids the recognition by the Members of gain pursuant to Code Section 731(a) or
reduces the aggregate recognition of such gain by the Members for the relevant
Fiscal Period, provided that such allocation shall be subject to the approval of
the Impala Holder, such approval not to be unreasonably withheld, conditioned or
delayed.

Section 5.05 Indemnification and Reimbursement for Payments on Behalf of a
Member. Except as otherwise provided in Section 5.20(e) of the Transaction
Agreement, if the Company or any of its Subsidiaries is obligated to pay any
amount to a Governmental Entity (or otherwise makes a payment to a Governmental
Entity) that is specifically attributable to a Member or a Member’s status as
such (including U.S. federal withholding taxes, state personal property taxes
and state unincorporated business taxes, but excluding payments such as
professional association fees and the like made voluntarily by the Company or
any of its Subsidiaries on behalf of any Member based upon such Member’s status
as an employee of the Company or any of its Subsidiaries), then such Member
shall indemnify the Company or its Subsidiary in full for the entire amount paid
(including interest, penalties and related expenses). The Managing Member

 

23



--------------------------------------------------------------------------------

may offset Distributions to which a Member is otherwise entitled under this
Agreement against such Member’s obligation to indemnify the Company or its
Subsidiary under this Section 5.05. A Member’s obligation to make contributions
to the Company or any of its Subsidiaries under this Section 5.05 shall survive
the termination, dissolution, liquidation and winding up of the Company and its
Subsidiaries, and for purposes of this Section 5.05, the Company and its
Subsidiaries shall be treated as continuing in existence. Each Member hereby
agrees to furnish to the Company or its Subsidiaries such information and forms
as required or reasonably requested in order to comply with any laws and
regulations governing withholding of tax or in order to claim any reduced rate
of, or exemption from, withholding to which the Member is legally entitled. For
the avoidance of doubt, if for any reason the Company or any of its Subsidiaries
pays any amount pursuant to Section 6225 of the Code, or any corresponding
provision of state or local law, the Member to which such payment is
attributable shall be subject to the indemnification obligations of this
Section 5.05.

ARTICLE VI

MANAGEMENT

Section 6.01 Authority of Managing Member.

(a) Except for situations in which the approval of any Member(s) is specifically
required by this Agreement, (i) all management powers over the business and
affairs of the Company shall be exclusively vested in the Managing Member and
(ii) the Managing Member shall conduct, direct and exercise full control over
all activities of the Company. The Managing Member shall be the “Manager” of the
Company for the purposes of the DLLCA. Except as otherwise expressly provided
for herein and subject to the other provisions of this Agreement, the Members
hereby consent to the exercise by the Managing Member of all such powers and
rights conferred on the Members by the DLLCA with respect to the management and
control of the Company. Any vacancies in the position of Managing Member shall
be filled in accordance with Section 6.04.

(b) The day-to-day business and operations of the Company shall be overseen and
implemented by officers of the Company (each, an “Officer” and collectively, the
“Officers”), subject to the limitations imposed by the Managing Member. An
Officer may, but need not, be a Member. Each Officer shall be appointed by the
Managing Member and shall hold office until his or her successor shall be duly
designated and shall qualify or until his or her death or until he or she shall
resign or shall have been removed in the manner hereinafter provided. Any one
Person may hold more than one office. Subject to the other provisions in this
Agreement (including in Section 6.07 below), the salaries or other compensation,
if any, of the Officers of the Company shall be fixed from time to time by the
Managing Member. The authority and responsibility of the Officers shall include
such duties as the Managing Member may, from time to time, delegate to them and
the carrying out of the Company’s business and affairs on a day-to-day basis.
The initial officers of the Company shall be those persons appointed and
designated by the Managing Member on the date hereof. All Officers shall be, and
shall be deemed to be, officers and employees of the Company. An Officer may
also perform one or more roles as an officer of the Managing Member.

 

24



--------------------------------------------------------------------------------

(c) The Managing Member shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

Section 6.02 Actions of the Managing Member. The Managing Member may act through
any Officer or through any other Person or Persons to whom authority and duties
have been delegated pursuant to Section 6.07.

Section 6.03 Resignation; No Removal. The Managing Member may resign at any time
by giving written notice to the Members. Unless otherwise specified in the
notice, the resignation shall take effect upon receipt thereof by the Members,
and the acceptance of the resignation shall not be necessary to make it
effective. For the avoidance of doubt, the Members (other than Gazelle Holdco)
have no right under this Agreement to remove or replace the Managing Member.

Section 6.04 Vacancies. Vacancies in the position of Managing Member occurring
for any reason shall be filled by Gazelle Holdco (or, if Gazelle Holdco has
ceased to exist without any successor or assign, then by the holders of a
majority in interest of the voting capital stock of Gazelle Holdco immediately
prior to such cessation). For the avoidance of doubt, the Members (other than
Gazelle Holdco) have no right under this Agreement to fill any vacancy in the
position of Managing Member.

Section 6.05 Transactions between the Company, the Managing Member and
Affiliates. The Managing Member may cause the Company to contract and deal with
any Subsidiary of the Company on such terms as the Managing Member, the Company
or such Subsidiary, as applicable, shall determine. Except as expressly
contemplated by this Agreement, the Managing Member shall not permit the Company
or any of its Subsidiaries to contract or deal with any Affiliate of the
Managing Member which is not a Subsidiary of the Company.

Section 6.06 Reimbursement for Expenses. The Managing Member shall not be
compensated for its services as Managing Member of the Company except as
expressly provided in this Agreement. The Members acknowledge and agree that
Parent’s Common Stock will be publicly traded and therefore Parent will have
access to the public capital markets and that such status and the services
performed by Gazelle Holdco, the Intermediate Entities and/or Parent will inure
to the benefit of the Company and all Members; therefore, Gazelle Holdco, the
Intermediate Entities and/or Parent shall be reimbursed by the Company for any
expenses of Parent being a public company (including public reporting
obligations, proxy statements, stockholder meetings, stock exchange fees, board
fees, transfer agent fees, SEC and FINRA filing fees and offering expenses (but
not underwriter discounts, commissions or similar costs)) and maintaining its
corporate existence, but excluding any liabilities for taxes. To the extent
practicable, expenses incurred by Gazelle Holdco, the Intermediate Entities or
Parent on behalf of or for the benefit of the Company shall be billed directly
to and paid by the Company and, if and to the extent any reimbursements to
Gazelle Holdco, the Intermediate Entities or Parent by the Company pursuant to
this Section 6.06 constitute gross income to such Person (as opposed to the
repayment of advances made by Parent on behalf of the Company), such amounts
shall be treated as “guaranteed payments” to Gazelle Holdco within the meaning
of Section 707(c) of the Code and shall not be treated as Distributions for
purposes of computing the Members’ Capital Accounts.

 

25



--------------------------------------------------------------------------------

Section 6.07 Delegation of Authority. The Managing Member (a) may, from time to
time, delegate to one or more Persons such authority and duties as the Managing
Member may deem advisable, and (b) may assign titles (including chief executive
officer, president, chief executive officer, chief financial officers, chief
operating officer, vice president, secretary, assistant secretary, treasurer or
assistant treasurer) and delegate certain authority and duties to such Persons
as the same may be amended, restated, supplemented and/or otherwise modified
from time to time. Any number of titles may be held by the same individual. The
salaries or other compensation, if any, of such agents of the Company shall be
fixed from time to time by the Managing Member, subject to the other provisions
in this Agreement.

Section 6.08 Limitation of Liability of Managing Member.

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Managing Member nor any of the Managing
Member’s Affiliates (including Parent and Intermediate Entities) shall be liable
to the Company or to any Member that is not the Managing Member for any act or
omission performed or omitted by the Managing Member in its capacity as the sole
managing member of the Company pursuant to authority granted to the Managing
Member by this Agreement or the DLLCA; provided, however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable to the Managing Member’s gross
negligence, willful misconduct, bad faith or knowing violation of Law or for any
present or future breaches of any representations, warranties or covenants by
the Managing Member or its Affiliates contained herein or in the other
agreements with the Company. The Managing Member may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents, and shall not be
responsible for any misconduct or negligence on the part of any such agent (so
long as such agent was selected in good faith and with reasonable care). The
Managing Member shall be entitled to rely upon the advice of legal counsel,
independent public accountants and other experts, including financial advisors,
and any act of or failure to act by the Managing Member in good faith reliance
on such advice shall in no event subject the Managing Member to liability to the
Company or any Member that is not the Managing Member.

(b) Whenever in this Agreement the Managing Member is permitted or required to
take any action or to make a decision in its “sole discretion” or “discretion,”
or under a grant of similar authority or latitude, the Managing Member shall be
entitled to consider such interests and factors as it desires, including its own
interests, and shall, to the fullest extent permitted by applicable Law, have no
duty or obligation to give any consideration to any interest of or factors
affecting the Company or other Members (provided that, for the avoidance of
doubt, nothing in this Section 6.08(b) shall limit or otherwise affect the
obligations of the parties under the Governance Agreement).

(c) Whenever in this Agreement the Managing Member is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, the Managing Member shall act under such express standard and,
to the extent permitted by applicable Law, shall not be subject to any other or
different standards imposed by this Agreement or any

 

26



--------------------------------------------------------------------------------

other agreement contemplated herein, and, notwithstanding anything contained
herein to the contrary, so long as the Managing Member acts in good faith, the
resolution, action or terms so made, taken or provided by the Managing Member
shall not constitute a breach of this Agreement or impose liability upon the
Managing Member or any of the Managing Member’s Affiliates (provided that, for
the avoidance of doubt, nothing in this Section 6.08(c) shall limit or otherwise
affect the obligations of the parties under the Governance Agreement).

Section 6.09 Investment Company Act. The Members shall use their respective best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

Section 6.10 Outside Activities of the Managing Member. The Managing Member
shall not, directly or indirectly, enter into or conduct any business or
operations, or own any assets or incur any liabilities, other than in connection
with (a) the ownership, acquisition and disposition of Common Units, (b) the
management of the business and affairs of the Company and its Subsidiaries,
(c) the operation of the Managing Member as a reporting company with a class (or
classes) of securities registered under Section 12 of the U.S. Securities
Exchange Act of 1934, and listed on a securities exchange, (d) the offering,
sale, syndication, private placement or public offering of stock, bonds,
securities or other interests, (e) financing or refinancing of any type related
to the Company, its Subsidiaries or their assets or activities, and (f) such
activities as are incidental to the foregoing; provided, however, that, except
as otherwise provided herein, the net proceeds of any financing raised by
Parent, Intermediate Entities, the Managing Member or any of their Affiliates
pursuant to the preceding clauses (d) and (e) shall be made available to the
Company, whether as Capital Contributions, loans or otherwise, in the same form
and on terms no less favorable to the Company than the terms on which such
financing was obtained by Parent, Intermediate Entities, the Managing Member or
their applicable Affiliate.

ARTICLE VII

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 7.01 Limitation of Liability and Duties of Members.

(a) Except as provided in this Agreement or in the DLLCA, no Member (including
the Managing Member) shall be obligated personally for any debts, obligation or
liability solely by reason of being a Member or acting as the Managing Member of
the Company. Notwithstanding anything contained herein to the contrary, the
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business and affairs under this
Agreement or the DLLCA shall not be grounds for imposing personal liability on
the Members for liabilities of the Company.

(b) In accordance with the DLLCA and the laws of the State of Delaware, a Member
may, under certain circumstances, be required to return amounts previously
distributed to such Member. To the extent that a Member may be obligated under
the DLLCA or other Delaware law to return to or for the benefit of the Company
any Distribution made by the Company to or for the benefit of such Member, to
the fullest extent permitted by Law, such obligation shall be deemed to be
compromised within the meaning of Section 18-502(b) of the DLLCA so that, except
as

 

27



--------------------------------------------------------------------------------

required by Law, the Members to whom money or property is distributed shall not
be obligated to return such money or property to the Company or any other
Person. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

Section 7.02 Lack of Authority. No Member, other than the Managing Member or a
duly appointed Officer, in each case in its capacity as such, has the authority
or power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company. The
Members hereby consent to the exercise by the Managing Member and the Officers
of the powers conferred on them by Law and this Agreement.

Section 7.03 No Right of Partition. No Member, other than the Managing Member,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Company property, or the right to own or use particular or individual
assets of the Company.

Section 7.04 Indemnification.

(a) Generally. The Company shall indemnify any Person who was or is a party, or
is threatened to be made a party, to any threatened, pending or completed
action, suit or proceeding including any appeal therefrom (a “Proceeding”),
whether civil, criminal, administrative or investigative, whether brought in the
name of the Company or otherwise, by reason of the fact that he or she is or was
or has agreed to become a manager, officer or employee of the Company, or while
a manager, officer or employee of the Company is or was serving or has agreed to
serve at the request of the Company as a director, manager, officer, employee or
agent of another corporation, partnership, limited liability company,
not-for-profit entity, joint venture, trust or other enterprise including
service with respect to an employee benefit plan, or by reason of any action
alleged to have been taken or omitted in such capacity or (in the case of a
present or former manager, officer, employee or agent) in any other capacity
while serving as a manager, officer, employee or agent, and may indemnify any
Person who was or is a party or is threatened to be made a party to such a
Proceeding by reason of the fact that he or she is or was or has agreed to
become an agent of the Company, or while an agent of the Company is or was
serving or has agreed to serve at the request of the Company as a manager,
officer, employee or agent of another corporation, partnership, limited
liability company, not-for-profit entity, joint venture, trust or other
enterprise including service with respect to an employee benefit plan, against
expenses (including attorneys’ fees), liabilities, loss, ERISA excise taxes or
penalties, judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or her or on his or her behalf in connection with
such Proceeding to the fullest extent permitted by Delaware law, as the same
exists or may hereafter be amended (but in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than such law permitted the Company to provide prior to
such amendment). Notwithstanding the foregoing, but subject to Section 7.04(e),
the Company shall not be obligated to indemnify a manager, officer or employee
of the Company in respect of a Proceeding (or part thereof) instituted by such
Person, unless such Proceeding (or part thereof) has been authorized by the
Managing Member.

 

28



--------------------------------------------------------------------------------

(b) Successful Defense. To the extent that a present or former manager, officer
or employee of the Company has been successful on the merits or otherwise in
defense of any Proceeding referred to in Section 7.04(a) hereof or in defense of
any claim, issue or matter therein, such Person shall be indemnified against
expenses (including attorneys’ fees) actually and reasonably incurred by such
Person in connection therewith.

(c) Determination that Indemnification is Proper. Any indemnification of a
present or former manager, officer or employee of the Company under
Section 7.04(a) hereof (unless ordered by a court) shall be made by the Company
upon a determination that indemnification of the present or former manager,
officer or employee is proper in the circumstances because he or she has met the
applicable standard of conduct required by Delaware law to be indemnified. Any
indemnification of a present or former agent of the Company under
Section 7.04(a) hereof (unless ordered by a court) may be made by the Company
upon a determination that indemnification of the present or former agent is
proper in the circumstances because he or she has met the applicable standard of
conduct required by Delaware law to be indemnified. Any such determination shall
be made, with respect to a Person who is a manager or officer at the time of
such determination by the Managing Member.

(d) Advance Payment of Expenses. Expenses (including attorneys’ fees) incurred
by a current or former manager or officer in defending any civil, criminal,
administrative or investigative Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding; provided, however, that an
advancement of expenses incurred by a current manager or officer in his or her
capacity as a manager or officer (and not in any other capacity in which service
was rendered by such manager or officer) shall be made only upon delivery to the
Company of an undertaking by or on behalf of such manager or officer to repay
all amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that such manager or
officer is not entitled to be indemnified for such expenses under this
Section 7.04(d) or otherwise. Such expenses (including attorneys’ fees) incurred
by other employees and agents may be so paid upon such terms and conditions, if
any, as the Company deems appropriate. The Managing Member may authorize the
Company’s counsel to represent such manager, officer, employee or agent in any
Proceeding, whether or not the Company is a party to such Proceeding.

(e) Procedure for Indemnification. Any indemnification of a manager, officer or
employee under Sections 7.04(a) and (b), or advance of costs, charges and
expenses to a present or former manager or officer under Section 7.04(d), shall
be made promptly, and in any event within thirty (30) days, upon the written
request of such Person. If the Company denies a written request for indemnity or
advancement of expenses, in whole or in part, or if payment in full pursuant to
such request is not made within thirty (30) days, the right to indemnification
or advances as granted by this Section 7.04 shall be enforceable by the manager,
officer or employee in any court of competent jurisdiction. Such Person’s costs
and expenses (a) incurred in connection with successfully establishing his or
her right to indemnification, in whole or in part, in any such Proceeding, or
(b) incurred in connection with successfully defending, in whole or in part, a
suit brought by the Company to recover an advancement of expenses pursuant to an
undertaking, shall also be indemnified by the Company. (i) It shall be a defense
to any such Proceeding brought by a Person seeking to enforce his or her right
to indemnification (but shall not be a defense in an action brought to enforce a
claim for the advancement of costs, charges and expenses under Section 7.04(d)
where the required undertaking, if any, has been received by the Company), and
(ii) the Company shall be entitled to recover an advancement of expenses
pursuant to an undertaking upon

 

29



--------------------------------------------------------------------------------

a final adjudication of an action for such recovery, that the claimant has not
met the standard of conduct required by Delaware law to be indemnified, but the
burden of proving the failure to meet such standard of conduct shall be on the
Company. Neither the failure of the Company (including its mangers, its
independent legal counsel, or its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the claimant is
proper in the circumstances because he or she has met the applicable standard of
conduct required by Delaware law to be indemnified, nor the fact that there has
been an actual determination by the Company (including its managers, its
independent legal counsel, or its stockholders) that the claimant has not met
such applicable standard of conduct, shall create a presumption that the
claimant has not met the applicable standard of conduct.

(f) Survival; Preservation of Other Rights. The foregoing indemnification and
advancement provisions shall be deemed to be a contract between the Company and
each Person who is or was or has agreed to become a manager, officer or employee
who serves in any such capacity at any time while these provisions as well as
the relevant provisions of the DLLCA are in effect and any repeal or
modification thereof shall not affect any right or obligation then existing with
respect to any state of facts then or previously existing or any Proceeding
previously or thereafter brought or threatened based in whole or in part upon
any such state of facts. Such a “contract right” may not be modified
retroactively without the consent of such manager, officer or employee.

The indemnification and advancement of expenses provided by this Section 7.04
shall not be deemed exclusive of any other rights to which those indemnified or
advanced expenses may be entitled under any agreement, vote of Members or
managers or otherwise, both as to action in such Person’s official capacity and
as to action in another capacity while holding such office, and shall continue
as to a Person who has ceased to be a manager, officer or employee and shall
inure to the benefit of the heirs, executors and administrators of such Person.

(g) Insurance. The Company may purchase and maintain insurance on behalf of any
Person who is or was or has agreed to become a manager, officer, employee or
agent of the Company, or is or was serving at the request of the Company as a
manager, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
Person and incurred by such Person or on such Person’s behalf in any such
capacity, or arising out of such Person’s status as such, whether or not the
Company would have the power to indemnify him or her against such liability
under the provisions of this Section 7.04.

(h) Severability. If this Section 7.04 or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify each manager, officer or employee and may
indemnify each agent of the Company as to costs, charges and expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement with respect
to a Proceeding, whether civil, criminal, administrative or investigative,
including a Proceeding by or in the right of the Company, to the fullest extent
permitted by any applicable portion of this Section 7.04 that shall not have
been invalidated and to the fullest extent permitted by applicable law

 

30



--------------------------------------------------------------------------------

Section 7.05 Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

(a) Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Voting Units (which shall in all cases include
the Managing Member) voting together as a single class, shall be the acts of the
Members. Any Member entitled to vote at a meeting of Members or to express
consent or dissent to Company action in writing without a meeting may authorize
another Person or Persons to act for it by proxy. An electronic mail or similar
transmission by the Member, or a photographic, facsimile or similar reproduction
of a writing executed by the Member shall (if stated thereon) be treated as a
proxy executed in writing for purposes of this Section 7.05(a). No proxy shall
be voted or acted upon after eleven (11) months from the date thereof, unless
the proxy provides for a longer period. A proxy shall be revocable unless the
proxy form conspicuously states that the proxy is irrevocable and that the proxy
is coupled with an interest. Should a proxy designate two or more Persons to act
as proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.

(b) The actions by the Members permitted hereunder may be taken at a meeting
called by the Managing Member or by the Members holding a majority of the Voting
Units entitled to vote on such matter on at least five (5) Business Days’ prior
written notice to the other Members entitled to vote, which notice shall state
the purpose or purposes for which such meeting is being called. The actions
taken by the Members entitled to vote or consent at any meeting (as opposed to
by written consent), however called and noticed, shall be as valid as though
taken at a meeting duly held after regular call and notice if (but not until),
either before, at or after the meeting, the Members entitled to vote or consent
as to whom it was improperly held signs a written waiver of notice or a consent
to the holding of such meeting or an approval of the minutes thereof. The
actions by the Members entitled to vote or consent may be taken by vote of the
Members entitled to vote or consent at a meeting or by written consent, so long
as such consent is signed by Members having not less than the minimum number of
Units that would be necessary to authorize or take such action at a meeting at
which all Members entitled to vote thereon were present and voted. Prompt notice
of the action so taken, which shall state the purpose or purposes for which such
consent is required and may be delivered via email, without a meeting shall be
given to those Members entitled to vote or consent who have not consented in
writing; provided, however, that the failure to give any such notice shall not
affect the validity of the action taken by such written consent. Any action
taken pursuant to such written consent of the Members shall have the same force
and effect as if taken by the Members at a meeting thereof.

Section 7.06 Inspection Rights. The Managing Member may, but shall not be
required to, permit any Member and each of its designated representatives to
(i) visit and inspect any of the properties of the Company and its Subsidiaries,
all at reasonable times and upon reasonable notice, (ii) examine the corporate
and financial records of the Company or any of its Subsidiaries and

 

31



--------------------------------------------------------------------------------

make copies thereof or extracts therefrom, or (iii) consult with the Managing
Members, Officers, employees and independent accountants of the Company or any
of its Subsidiaries concerning the affairs, finances and accounts of the Company
or any of its Subsidiaries. The presentation of an executed written consent of
the Managing Member by any Member to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Persons and their respective designated
representatives. No Member, unless permitted by the Managing Member, shall have
any inspection rights under Section 18-305 of the DLLCA.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01 Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to applicable Laws. All
matters concerning (a) the determination of the relative amount of allocations
and Distributions among the Members pursuant to ARTICLE III and ARTICLE IV and
(b) accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Managing Member, whose determination shall be final and
conclusive as to all of the Members absent manifest clerical error.

Section 8.02 Fiscal Year. The Fiscal Year of the Company shall end on
December 31 of each year or such other date as may be established by the
Managing Member.

ARTICLE IX

TAX MATTERS

Section 9.01 Preparation of Tax Returns.

(a) The Managing Member shall be responsible for the preparation and timely
filing of all tax returns required to be filed by the Company, including
arranging for the preparation of such tax return by an accounting firm or other
qualified adviser. The cost of such preparation and filing shall be borne by the
Company.

(b) Except as explicitly set forth in this Agreement, the Managing Member shall
make any decisions with respect to tax elections or other decisions relating to
taxes of the Company; provided that the Managing Member shall ensure that,
effective with respect to the first Exchange (as defined in the Exchange
Agreement) and continuing throughout the term of this Agreement, the Company and
any of its eligible Subsidiaries will have in effect an election pursuant to
Section 754 of the Code (and under any similar provisions of applicable U.S.
state or local law); and provided, further, however, that in the case of any
election that could reasonably be expected to have an adverse effect on Impala
that is material and disproportionate as to its effect on Impala (as compared to
its effect on Parent), such election shall not be made without the consent of
Impala, which consent shall not be unreasonably withheld or delayed. The
Managing Member shall cause

 

32



--------------------------------------------------------------------------------

the Company to furnish to each Member (i) as soon as reasonably practicable
after the close of each Fiscal Year such information concerning the Company as
is reasonably required for the preparation of such Member’s income tax returns
and (ii) as soon as reasonably practicable after the close of each of the
Company’s first three fiscal quarters of each Fiscal Year, such information
concerning the Company as is reasonably required to enable the Member to
calculate and pay estimated taxes, and (iii) information (including a Schedule
K-1 and any comparable foreign, state and local tax forms, and book and tax
basis information for the Company’s assets sufficient to allow such Member to
satisfy its own obligations and make its own computations, allocations and
adjustments under Sections 704(b), 704(c) and 754 of the Code) as shall be
necessary to enable each Member to prepare its income tax returns and shall
provide such information no later than five Business Days after the filing of
the Company’s appropriate tax returns.

Section 9.02 Tax Controversies. The Managing Member is hereby designated as the
“partnership representative” of the Company (the “Partnership Representative”)
for purposes of Section 6223 of the Code and all applicable non-U.S. tax
purposes. The Partnership Representative shall have the right to designate the
individual or individuals through whom the Partnership Representative will act.
In the event of any examinations of the Company’s affairs by tax authorities,
including resulting administrative and judicial proceedings, the Managing Member
shall control the conduct of such examinations at the Company’s expense and
shall expend Company funds for professional services reasonably incurred in
connection therewith; provided, that the Managing Member shall promptly provide
each other Member a written notice informing the Members that the Company or any
of its Subsidiaries, as applicable, is the subject of an examination by a tax
authority with respect to a material tax return or that could result in a
material amount of taxes (including taxes imposed on Members), shall keep each
other Member reasonably informed of material developments relating to such
examination and not settle such examination, to the extent relating to a matter
that could reasonably be expected to have an adverse effect on any Member that
is material and disproportionate as to its effect on other Members or their
Affiliates, without the consent of such adversely affected Member, which consent
shall not be unreasonably withheld or delayed; provided that in no event shall
the Partnership Representative settle any examination without the consent of
Impala if such settlement relates to the treatment of Impala’s transfer of
assets and liabilities to the Company. Unless otherwise approved by all Members,
in the event of an audit by the IRS, the Partnership Representative shall make,
on a timely basis, the election provided by Section 6226(a) of the Code, and any
corresponding elections applicable for state and local tax purposes, to treat a
“partnership adjustment” as an adjustment to be taken into account by each
Member in accordance with Section 6226(b) of the Code. For the avoidance of
doubt, it is the intent of the Members that the Company be required to pay no
amount pursuant to Section 6225 of the Code, or pursuant to any corresponding
provision of state or local Law, but if the Company does pay such an amount then
the provisions of Section 5.05 shall apply.

Section 9.03 Member Tax Matters. Each Member agrees that such Member shall not,
except as otherwise required by applicable Law, treat, on such Member’s separate
income tax returns, any item of income, gain, loss, deduction or credit relating
to such Member’s interest in the Company in a manner inconsistent with the
treatment of such item by the Company as reflected in the Form K-1 or other
information statement furnished by the Company to such Member pursuant to
Section 9.01.

 

33



--------------------------------------------------------------------------------

ARTICLE X

RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

Section 10.01 Transfers by Members. No Holder may Transfer or permit the
Transfer of any interest in any Units, except Transfers (a) pursuant to and in
accordance with the Exchange Agreement, (b) pursuant to and in accordance with
Section 10.02, or (c) approved in writing by the Managing Member provided that
the Managing Member shall not approve a Transfer by itself or any of its
Affiliates (other than pursuant to the Drag-Along Right) for consideration other
than cash. Notwithstanding the foregoing, “Transfer” shall not include (A) an
event that terminates the existence of a Member for income tax purposes
(including a change in entity classification of a Member under Treasury
Regulations Section 301.7701-3, termination of a partnership pursuant to
Section 708(b)(1)(B) of the Code, a sale of assets by, or liquidation of, a
Member pursuant to an election under Sections 336 or 338 of the Code, or merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member), but that does not in each case terminate the existence of such Member
under applicable state law (or, in the case of a trust that is a Member, does
not terminate the trusteeship of the fiduciaries under such trust with respect
to all the Company Interests of such trust that is a Member), (B) transfers of
publicly-traded Equity Securities of Parent by holders of such Equity
Securities, or (C) transfers of publicly-traded Equity Securities of Impala by
holders of such Equity Securities.

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, together with any Transfer pursuant to
and in accordance with the Exchange Agreement, a “Permitted Transfer”) pursuant
to (i) a Transfer by a Member to Parent or any of its Subsidiaries,
(ii) Section 10.05 or (iii) a Transfer to an Affiliate of such Member for so
long as the transferee remains an Affiliate of such Member; provided, however,
that (A) the restrictions contained in this Agreement will continue to apply to
Units after any Permitted Transfer of such Units, and (B) in the case of the
foregoing clause (iii), the transferees of the Units so Transferred shall agree
in writing to be bound by the provisions of this Agreement and the Exchange
Agreement, the transferor will deliver a written notice to the Company and the
Members, which will disclose in reasonable detail the identity of the proposed
transferee. If a Member Transfers Units pursuant to the foregoing clause
(iii) and, while the Transferee continues to hold any Units, such Permitted
Transferee ceases to qualify as an Affiliate in relation to the initial
Transferor Member from which such Permitted Transferee received such Units
(directly or indirectly through a series of Transfers) pursuant to such clause
(iii)) (an “Unwinding Event”), then the relevant initial Transferor shall
(1) promptly notify the other Members and the Company of the pending occurrence
of such Unwinding Event and (2) Transfer of all of the Units held by the
relevant Permitted Transferee either back to such initial Transferor or to
another Person who qualifies as an Affiliate of such initial Transferring, in
each case subject to Section 10.04. A “Permitted Transferee” is a Transferee of
a Permitted Transfer contemplated by clauses (i) and (iii) of the first sentence
of this Section 10.02.

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold or transferred except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration thereunder. To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units (if such securities remain Units
as defined herein after such Transfer) shall be stamped or otherwise imprinted
with a legend in substantially the following form:

 

34



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
JANUARY 1, 2018, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE LIMITED LIABILITY COMPANY
AGREEMENT OF GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC, AS MAY BE AMENDED
AND MODIFIED FROM TIME TO TIME, AND GRAPHIC PACKAGING INTERNATIONAL PARTNERS,
LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED BY GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC
TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

Section 10.04 Transfer. Prior to Transferring any Units (other than Transfers to
the Company pursuant to the Exchange Agreement or Transfers pursuant to
Section 10.05), the Transferring Holder shall cause the prospective Transferee
to be bound by this Agreement as provided in Section 10.02 and any other
agreements (including the Exchange Agreement, the Registration Rights Agreement
and the Governance Agreement) executed by the Holders and relating to such Units
in the aggregate (collectively, the “Other Agreements”), and shall cause the
prospective Transferee to execute and deliver to the Company and the other
Holders counterparts of this Agreement and any applicable Other Agreements. Any
Transfer or attempted Transfer of any Units in violation of any provision of
this Agreement (including any prohibited indirect Transfers) (a) shall be void,
and (b) the Company shall not record such Transfer on its books or treat any
purported Transferee of such Units as the owner of such securities for any
purpose.

Section 10.05 Drag Along Rights and Tag Along Rights.

(a) If at any time the Managing Member and/or its Affiliates desire to Transfer
in one or a series of related transactions all of its and their Company
Interests (an “Applicable Sale”), the Managing Member may require each Holder to
sell all of its Company Interests on the same terms and conditions (“Drag-Along
Right”) in such Applicable Sale, provided that if any of the consideration to be
received in such Applicable Sale is not cash, each Holder will have the right to
elect to receive cash consideration for each of its Company Interests equal to
the Fair Market Value of the consideration payable to the Managing Member for
each such Company Interest. The Managing Member may in its sole discretion elect
to cause the Managing Member and/or the Company to structure the Applicable Sale
as a merger, share exchange, consolidation or other

 

35



--------------------------------------------------------------------------------

combination of the Company with or into another entity, including involving the
Parent or an Intermediate Entity, or as a sale of the Company’s assets. Each
Holder agrees to consent to, and raise no objections against, an Applicable
Sale. In the event of the exercise by the Managing Member of its Drag-Along
Right pursuant to this Section 10.05, each Holder shall take all reasonably
necessary and desirable actions approved by the Managing Member in connection
with the consummation of the Applicable Sale, including the execution of such
agreements and such instruments and other actions reasonably necessary to
provide customary and reasonable representations, warranties, indemnities,
covenants, conditions and other agreements relating to such Applicable Sale and
to otherwise effect the transaction; provided, however, that (A) such Holders
shall not be required to give disproportionately greater representations,
warranties, indemnities or covenants than the Managing Member or its Affiliates,
(B) such Holders shall not be obligated to bear any share of the out-of-pocket
expenses, costs or fees (including attorneys’ fees) incurred by the Company or
its Affiliates in connection with such Applicable Sale unless and to the extent
that such expenses, costs and fees were incurred for the benefit of the Company
or all of its Holders, (C) such Holders shall not be obligated or otherwise
responsible for more than their proportionate share of any indemnities or other
liabilities incurred by the Company and the Holders as sellers in respect of
such Applicable Sale, (D) any indemnities or other liabilities approved by the
Managing Member shall be limited, in respect of each Holder, to such Holder’s
share of the proceeds from the Applicable Sale, and (E) such Holders shall not
be required to agree to any non-competition or non-solicitation covenants.

(b) At least five (5) Business Days before consummation of an Applicable Sale,
the Managing Member shall (i) provide the Holders written notice (the
“Applicable Sale Notice”) of such Applicable Sale, which notice shall contain
(A) the name and address of the third party purchaser, (B) the proposed purchase
price, terms of payment and other material terms and conditions of such
purchaser’s offer, together with a copy of any binding agreement with respect to
such Applicable Sale and (C) notification of whether or not the Managing Member
has elected to exercise its Drag-Along Right and (ii) promptly notify the
Members and Assignees of all proposed changes to such material terms and keep
the Holders reasonably informed as to all material terms relating to such sale
or contribution, and promptly deliver to the Holders copies of all final
material agreements relating thereto not already provided in according with
this Section 10.05(b) or otherwise. The Managing Member shall provide the
Holders written notice of the termination of an Applicable Sale within five
(5) Business Days following such termination, which notice shall state that the
Applicable Sale Notice served with respect to such Applicable Sale is rescinded.

(c) If at any time the Managing Member and/or its Affiliates desire to Transfer
in one or more transactions any portion of its and/or their Company Interests (a
“Tag-Along Sale”), each Holder may sell the same ratable share of its Company
Interests as is being sold by the Managing Member and such Affiliates (based
upon the total Company Interests held by the Managing Member and its Affiliates
at such time) on the same terms and conditions (“Tag-Along Right”) in such
Tag-Along Sale. In the event of the exercise by any Holder of its Tag-Along
Right pursuant to this Section 10.05(c), the Managing Member shall take all
reasonably necessary and desirable actions in connection with the consummation
of the Tag-Along Sale to allow such Holders to exercise their Tag-Along Rights.
The procedures with respect to a Tag-Along Sale shall be the same as those set
forth in Section 10.05(b).

 

36



--------------------------------------------------------------------------------

Section 10.06 Assignee’s Rights.

(a) The Transfer of a Company Interest in accordance with this Agreement shall
be effective as of the date of its Transfer (assuming compliance with all of the
conditions to such Transfer set forth herein), and such Transfer shall be shown
on the books and records of the Company. Profits, Losses and other Company items
shall be allocated between the transferor and the Assignee according to
Section 706 of the Code, using any permissible method as determined in the
reasonable discretion of the Managing Member. Distributions made before the
effective date of such Transfer shall be paid to the transferor, and
Distributions made after such date shall be paid to the Assignee.

(b) Unless and until an Assignee becomes a Member pursuant to ARTICLE XI, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the transferring Member from any such limitations or obligations as more fully
described in Section 10.07, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

Section 10.07 Assignor’s Rights and Obligations. Any Member who shall Transfer
any Company Interest in a manner in accordance with this Agreement shall cease
to be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges, or, except as set forth in this Section 10.07,
duties, liabilities or obligations, of a Member with respect to such Units or
other interest (it being understood, however, that the applicable provisions of
Section 6.08 and Section 7.04 shall continue to inure to such Person’s benefit),
except that unless and until the Assignee (if not already a Member) is admitted
as a Substituted Member in accordance with the provisions of ARTICLE XI (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, and (ii) the Managing Member may, in its sole discretion, reinstate
all or any portion of the rights and privileges of such Member with respect to
such Units or other interest for any period of time prior to the Admission Date.
Nothing contained herein shall relieve any Member who Transfers any Units or
other interest in the Company from any liability of such Member to the Company
with respect to such Company Interest that may exist on the Admission Date or
that is otherwise specified in the DLLCA and incorporated into this Agreement or
for any liability to the Company or any other Person for any materially false
statement made by such Member (in its capacity as such) or for any present or
future breaches of any representations, warranties or covenants by such Member
(in its capacity as such) contained herein or in the other agreements with the
Company.

 

37



--------------------------------------------------------------------------------

Section 10.08 Overriding Provisions.

(a) Any Transfer in violation of this ARTICLE X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this ARTICLE X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance. The Managing Member shall promptly amend the Schedule of Members to
reflect any Permitted Transfer pursuant to this ARTICLE X.

(b) Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and ARTICLE XI), in no
event shall any Member Transfer any Units to the extent such Transfer would:

(i) result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;

(ii) cause an assignment under the Investment Company Act;

(iii) cause the Company to fail to qualify as a partnership or disregarded
entity for U.S. federal income tax purposes or, without limiting the generality
of the foregoing, such Transfer was effected on or through an “established
securities market” or a “secondary market or the substantial equivalent
thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations;

(iv) cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant to Section 7704 of the Code or successor
provision of the Code; or

(v) result in the Company having more than one hundred (100) partners, within
the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant
to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

ARTICLE XI

ADMISSION OF MEMBERS

Section 11.01 Substituted Members. Subject to the provisions of ARTICLE X
hereof, in connection with the Permitted Transfer of a Company Interest
hereunder, the transferee shall become a substituted Member (“Substituted
Member”) on the effective date of such Transfer, which effective date shall not
be earlier than the date of compliance with the conditions to such Transfer, and
such admission shall be shown on the Schedule of Members.

Section 11.02 Additional Members. Subject to the provisions of ARTICLE X hereof,
any Person may be admitted to the Company as an additional Member (any such
Person, an “Additional Member”) only upon furnishing to the Managing Member
(a) counterparts of this Agreement and

 

38



--------------------------------------------------------------------------------

any applicable Other Agreements and (b) such other documents or instruments as
may be reasonably necessary or appropriate to effect such Person’s admission as
a Member (including entering into such documents as the Managing Member may deem
appropriate in its reasonable discretion). Such admission shall become effective
on the date on which the Managing Member determines in its reasonable discretion
that such conditions have been satisfied and when any such admission is shown on
the Schedule of Members.

ARTICLE XII

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 12.01 Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to ARTICLE XIII.
Any Member, however, that attempts to withdraw or otherwise resign as a Member
from the Company without the prior written consent of the Managing Member upon
or following the dissolution and winding up of the Company pursuant to ARTICLE
XIII, but prior to such Member receiving the full amount of Distributions from
the Company to which such Member is entitled pursuant to ARTICLE XIII, shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
withdrawal or resignation of such Member. Upon a Transfer of all of a Member’s
Units in a Transfer permitted by this Agreement, subject to the provisions of
Section 10.07, such Member shall cease to be a Member.

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

Section 13.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, only upon:

(a) the unanimous decision of the Managing Member together with the Members that
then hold Voting Units to dissolve the Company;

(b) a dissolution of the Company under Section 18-801(a)(4) of the DLLCA, unless
the Company is continued without dissolution as permitted under
Section 18-801(a)(4) of the DLLCA; or

(c) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the DLLCA.

Except as otherwise set forth in this ARTICLE XIII, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause dissolution of
the Company and the Company shall continue in existence subject to the terms and
conditions of this Agreement.

 

39



--------------------------------------------------------------------------------

Section 13.02 Liquidation and Termination. On dissolution of the Company, the
Managing Member shall act as liquidator or may appoint one or more Persons as
liquidator. The liquidators shall proceed diligently to wind up the affairs of
the Company and make final Distributions as provided herein and in the DLLCA.
The costs of liquidation shall be borne as a Company expense. Until termination
of the Company, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Managing Member. The steps to be
accomplished by the liquidators are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and
for such term as the liquidators may reasonably determine): first, all expenses
incurred in liquidation; and second, all of the debts, liabilities and
obligations of the Company; and

(c) by the end of the Fiscal Year during which the liquidation of the Company
occurs (or, if later, by ninety (90) days after the date of the liquidation) all
remaining assets of the Company shall be distributed to the Members in
proportion to their positive Capital Accounts, after giving effect to all
adjustments attributable to Company transactions prior to any such distribution
and any amounts debited or credited to the Capital Accounts of the Members..

Section 13.03 Distribution in Kind. Subject to the order of priorities set forth
in Section 13.02, the liquidators may, in their sole discretion, distribute to
the Members, in lieu of cash, either (a) all or any portion of such remaining
Company assets in-kind in accordance with the provisions of Section 13.02(c),
(b) as tenants in common and in accordance with the provisions of
Section 13.02(c), undivided interests in all or any portion of such Company
assets or (c) a combination of the foregoing. Any such Distributions in kind
shall be subject to (y) such conditions relating to the disposition and
management of such assets as the liquidators deem reasonable and equitable and
(z) the terms and conditions of any agreements governing such assets (or the
operation thereof or the holders thereof) at such time. Any Company assets
distributed in kind will first be written up or down to their Fair Market Value,
thus creating Profit or Loss (if any), which shall be allocated in accordance
with ARTICLE V. The liquidators shall determine the Fair Market Value of any
property distributed in accordance with the valuation procedures set forth in
ARTICLE XIV.

Section 13.04 Cancellation of Certificate. On completion of the winding up and
liquidation of the Company as provided herein, the Company is terminated (and
the Company shall not be terminated prior to such time), and the Managing Member
(or such other Person or Persons as the DLLCA may require or permit) shall file
a certificate of cancellation with the Secretary of State of Delaware, cancel
any other filings made pursuant to this Agreement that are or should be canceled
and take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 13.04.

Section 13.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 13.02 and Section 13.03 in order
to minimize any losses otherwise attendant upon such winding up.

 

40



--------------------------------------------------------------------------------

Section 13.06 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from and to the
extent of Company assets available therefor).

ARTICLE XIV

VALUATION

Section 14.01 Determination. “Fair Market Value” of a specific asset will mean
the amount which the seller would receive in an all-cash sale of such asset in
an arms-length transaction with a willing unaffiliated third party buyer, with
neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale. Notwithstanding the
foregoing, in the event all the assets of the of the Company are adjusted to
equal their respective Fair Market Values, pursuant to clause (iii) or (iv) of
the definition of “Gross Asset Value” in Section 1.01, the aggregate Fair Market
Value of all the assets will be computed with reference to, and consistent,
with, the then trading price of Parent’s Common Stock (as defined in the
Exchange Agreement), and the Managing Member shall prepare an allocation of such
aggregate Fair Market Value among each separate property in proportion to their
Fair Market Values and present such allocation to Impala for its approval and
consent.

Section 14.02 Dispute Resolution. If any Member or Members dispute the accuracy
of any determination of Fair Market Value or the allocation of such Fair Market
Value among the assets of the Company in accordance with Section 14.01, and the
Managing Member and such Member(s) are unable to agree on the determination of
the Fair Market Value of any asset of the Company or the allocation of such Fair
Market Value among the assets of the Company, the Managing Member and such
Member(s) shall each select a nationally recognized valuation firm experienced
in valuing assets or securities of similarly situated companies in the Company’s
industry (the “Appraisers”), who shall each determine the Fair Market Value of
the asset or the Company (as applicable) or the allocation of such Fair Market
Value among the assets of the Company in accordance with the provisions of
Section 14.01. The Appraisers shall be instructed to give written notice of
their determination of the Fair Market Value of the asset or the Company (as
applicable) or the allocation of such Fair Market Value among the assets of the
Company within thirty (30) days of their appointment as Appraisers. If Fair
Market Value as determined by an Appraiser is higher than Fair Market Value as
determined by the other Appraiser by 10% or more, and the Managing Member and
such Member(s) do not otherwise agree on a Fair Market Value or allocation of
such Fair Market Value among the assets of the Company, the original Appraisers
shall designate a third Appraiser meeting the same criteria used to select the
original two, whose determination shall be binding. If Fair Market Value as
determined by an Appraiser selected by the Members is within 10% of the Fair
Market Value as determined by the other such Appraiser (but not identical), and
the Managing Member and such Member(s) do not otherwise agree on a Fair Market
Value or allocation of such Fair Market Value among the assets of the Company,
the Managing Member shall select the Fair Market Value or allocation of such
Fair Market Value of one of such Appraisers. The fees and expenses of the
Appraisers shall be borne equally by Gazelle Holdco and Impala.

 

41



--------------------------------------------------------------------------------

ARTICLE XV

GENERAL PROVISIONS

Section 15.01 Power of Attorney.

(a) Each Member hereby constitutes and appoints the Managing Member (or each
liquidator, if applicable) with full power of substitution, as its, his or her
true and lawful agent and attorney-in-fact, with full power and authority in
its, his or her name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Managing Member deems appropriate or necessary
to form, qualify, or continue the qualification of, the Company as a limited
liability company in the State of Delaware and in all other jurisdictions in
which the Company may conduct business or own property; (B) all instruments
which the Managing Member deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Managing Member deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (D) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to ARTICLE XI or ARTICLE XII;
and

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary to
evidence, confirm or ratify any vote, consent, approval, agreement or other
action which is made or given by the Members hereunder or is consistent with the
terms of this Agreement to effectuate the terms of this Agreement.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member who is an individual and the Transfer of
all or any portion of its, his or her Company Interest and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

Section 15.02 Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
The Company shall hold title to all of its property in the name of the Company
and not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

 

42



--------------------------------------------------------------------------------

Section 15.03 Notices. All notices, requests, claims, demands and other
communications to be given or delivered under or by the provisions of this
Agreement shall be in writing and shall be deemed given only (i) when delivered
personally to the recipient, (ii) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid); provided
that confirmation of delivery is received, (iii) when sent if sent by e-mail
transmission or (iv) five days after being mailed to the recipient by certified
or registered mail (return receipt requested and postage prepaid). Such notices,
demands and other communications shall be sent to the parties at the following
addresses (or at such address for a party as will be specified by like notice):

(a) if to Impala, to:

International Paper Company

6420 Poplar Avenue

Memphis, TN 38197

Attention: General Counsel

E-Mail: sharon.ryan@ipaper.com

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Jeffrey J. Rosen

                 Michael A. Diz

E-Mail:     jrosen@debevoise.com

                 madiz@debevoise.com

(b) if to Parent or the Company, to:

1500 Riveredge Parkway NW

Suite 100, 9th Floor

Atlanta, GA 30328

Attention: Lauren Tashma

E-Mail: lauren.tashma@graphicpkg.com

with a copy to:

Alston & Bird LLP

One Atlantic Center

1201 West Peachtree Street, NW

Atlanta, GA 30309

Attention: William Scott Ortwein

E-Mail: scott.ortwein@alston.com

Any party to this Agreement may notify any other party of any changes to the
address or any of the other details specified in this paragraph; provided that
such notification shall only be effective on the date specified in such notice
or five Business Days after the notice is given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver.

 

43



--------------------------------------------------------------------------------

Section 15.04 Binding Effect. The provisions of this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns. No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any Person
other than the parties hereto and their respective successors and assigns.

Section 15.05 Governing Law; Jurisdiction.

(a) This Agreement and all issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement (and all Schedules
and Exhibits hereto) shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. In furtherance of the foregoing,
the internal Laws of the State of Delaware shall control the interpretation and
construction of this Agreement (and all Schedules and Exhibits hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive Law of some other jurisdiction would ordinarily apply.

(b) AS A SPECIFICALLY BARGAINED INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO
THIS AGREEMENT (WITH EACH PARTY HAVING HAD OPPORTUNITY TO CONSULT COUNSEL), EACH
OF THE PARTIES EXPRESSLY AND IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING, AND
ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR PROCEEDING
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER TRANSACTION
AGREEMENT SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

Section 15.06 Jurisdiction; Service of Process. ANY ACTION WITH RESPECT TO THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RE-SPECT OF THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER PARTY OR PARTIES OR THEIR
SUCCESSORS OR ASSIGNS, IN EACH CASE, SHALL BE BROUGHT AND DETERMINED EXCLUSIVELY
IN THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN
THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY
ACTION

 

44



--------------------------------------------------------------------------------

WITH RESPECT TO THIS AGREEMENT (I) ANY CLAIM THAT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF THE ABOVE NAMED COURTS FOR ANY REASON OTHER THAN THE FAILURE
TO SERVE IN ACCORDANCE WITH THIS SECTION 15.06, (II) ANY CLAIM THAT IT OR ITS
PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY
LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE) AND (III) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (A) THE ACTION IN SUCH COURT IS BROUGHT IN AN
INCONVENIENT FORUM, (B) THE VENUE OF SUCH ACTION IS IMPROPER OR (C) THIS
AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH
COURTS. EACH OF THE PARTIES FURTHER AGREES THAT NO PARTY TO THIS AGREEMENT SHALL
BE REQUIRED TO OBTAIN, FURNISH OR POST ANY BOND OR SIMILAR INSTRUMENT IN
CONNECTION WITH OR AS A CONDITION TO OBTAINING ANY REMEDY REFERRED TO IN THIS
SECTION 15.06 AND EACH PARTY WAIVES ANY OBJECTION TO THE IMPOSITION OF SUCH
RELIEF OR ANY RIGHT IT MAY HAVE TO REQUIRE THE OBTAINING, FURNISHING OR POSTING
OF ANY SUCH BOND OR SIMILAR INSTRUMENT. THE PARTIES HEREBY AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE
MANNER PROVIDED IN SECTION 10.1, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 15.07 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared judicially to be invalid, unenforceable or void, such decision shall
not have the effect of invalidating or voiding the remainder of this Agreement,
it being the intent and agreement of the parties hereto that this Agreement
shall be deemed amended by modifying such provision to the extent necessary to
render it valid, legal and enforceable to the maximum extent permitted while
preserving its intent or, if such modification is not possible, by substituting
therefor another provision that is valid, legal and enforceable and that
achieves the original intent of the parties hereto.

Section 15.08 Headings. The headings and captions of the Articles and Sections
used in this Agreement and the table of contents to this Agreement are for
reference and convenience purposes of the parties hereto only, and will be given
no substantive or interpretive effect whatsoever.

Section 15.09 Amendment. This Agreement may be amended or modified upon the
consent of the Majority Members, Impala and the Managing Member. Notwithstanding
the foregoing, no amendment or modification (a) to this Section 15.09 may be
made without the prior written consent of the Managing Member and each of the
Members, (b) to any of the terms and conditions of this Agreement which terms
and conditions expressly require the approval or action of certain Persons may
be made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter, and (c) to any of the terms and conditions of Article VI or
Section 13.01 may be made without the prior written consent of the Managing
Member, which consent may be given or withheld in the Managing Member’s sole
discretion.

 

45



--------------------------------------------------------------------------------

Section 15.10 Waiver. Any failure of any of the parties to comply with any
obligation, representation, warranty, covenant, agreement or condition herein
may be waived at any time by any of the parties entitled to the benefit thereof
only by a written instrument signed by each such party granting such waiver, but
such waiver or failure to insist upon strict compliance with such obligation,
representation, warranty, covenant, agreement or condition shall not operate as
a waiver of or estopped with respect to, any subsequent or other failure.

Section 15.11 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party who is, or is to be, thereby aggrieved will have the right
to specific performance and injunctive or other equitable relief in respect of
its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity. The parties hereto agree that the remedies at law
for any breach or threatened breach, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the parties hereto.

Section 15.12 Counterparts; Electronic Transmission of Signatures. This
Agreement may be executed in one or more counterparts each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of any such
Agreement.

Section 15.13 Assignment; No Third Party Beneficiaries.

(a) This Agreement and all of the provisions hereto shall be binding upon and
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations set forth herein shall be assigned by
any party hereto without the prior written consent of the other parties hereto
and any purported assignment without such consent shall be void.

(b) Nothing in this Agreement shall be construed as giving any Person, other
than the parties hereto and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

Section 15.14 Entire Agreement. This Agreement, the Transaction Agreement and,
as applicable, the other Transaction Agreements (as defined in the Transaction
Agreement), constitute the entire agreement among the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the parties with respect to the
subject matter of this Agreement. Nothing in this Agreement shall create any
third-party beneficiary rights in favor of any Person.

 

46



--------------------------------------------------------------------------------

Section 15.15 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

Section 15.16 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

Section 15.17 Right of Offset. Whenever the Company is to pay any sum (other
than pursuant to ARTICLE IV) to any Member, any amounts that such Member owes to
the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment; provided that distribution of Units to Gazelle
Holdco shall not be subject to this Section 15.17.

Section 15.18 Descriptive Headings; Interpretation. When a reference is made in
this Agreement to an Article, Section, Exhibit or Schedule, such reference shall
be to an Article, Section, Exhibit or Schedule of this Agreement unless
otherwise indicated. The table of contents to this Agreement, and the Article
and Section headings contained in this Agreement, are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms and any reference to the masculine, feminine or neuter gender shall
be deemed to include any gender or all three as appropriate. Unless otherwise
specified, any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented.
Unless the context otherwise requires, “or,” “neither,” “nor,” “any,” “either,”
and “or” shall not be exclusive or disjunctive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement, and in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof. Wherever a conflict exists between this
Agreement and any other agreement, this Agreement shall control but solely to
the extent of such conflict. References to agreements or other documents shall
be deemed to refer to such agreement or other document as amended, restated,
supplemented and/or otherwise modified from time to time. References to any Law
or statute shall be deemed to refer to such Law or statute, together with the
rules and regulations promulgated thereunder, in each case as may be amended
from time to time and any successor thereto.

[Signature Pages Follow]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

COMPANY GRAPHIC PACKAGING INTERNATIONAL PARTNERS, LLC   By:   GPI HOLDING III,
LLC, its Managing Member By:  

/s/ Michael P. Doss

  Name: Michael P. Doss   Title: President and Chief Executive Officer MEMBER
GPI HOLDING III, LLC By:  

/s/ Michael P. Doss

  Name: Michael P. Doss   Title: President and Chief Executive Officer PARENT
GRAPHIC PACKAGING HOLDING COMPANY By:  

/s/ Michael P. Doss

  Name: Michael P. Doss   Title: President and Chief Executive Officer

[Signature Page to Operating Agreement]



--------------------------------------------------------------------------------

MEMBER INTERNATIONAL PAPER COMPANY By:  

/s/ C. Cato Ealy

 

Name:  C. Cato Ealy

 

Title:    Senior Vice President

 

             Corporate Development

[Signature Page to Operating Agreement]